UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-07076 Wilshire Mutual Funds, Inc. (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments Wilshire Mutual Funds, Inc. Large Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 98.8%†† Consumer Discretionary — 13.5% Abercrombie & Fitch Co., ClassA $ Amazon.com, Inc. † Apollo Group, Inc., ClassA † Burberry Group PLC ADR CBS Corp., ClassB Chipotle Mexican Grill, Inc., ClassA † Coach, Inc. Dick's Sporting Goods, Inc. † Discovery Communications, Inc., ClassA † Discovery Communications, Inc., ClassC † DISH Network Corp., ClassA † Expedia, Inc. Fortune Brands, Inc. Gap, Inc. (The) Guess?, Inc. Harley-Davidson, Inc. International Game Technology Interpublic Group of Cos., Inc. (The) Johnson Controls, Inc. Kohl's Corp. Las Vegas Sands Corp. † Lear Corp. Ltd. Brands, Inc. Marriott International, Inc., ClassA Mattel, Inc. McDonald's Corp. Netflix, Inc. † Newell Rubbermaid, Inc. News Corp., ClassA Nordstrom, Inc. Omnicom Group, Inc. PetSmart, Inc. Phillips-Van Heusen Corp. priceline.com, Inc. † Royal Caribbean Cruises, Ltd. † Scripps Networks Interactive, Inc., ClassA Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tiffany & Co. Time Warner Cable, Inc., ClassA Time Warner, Inc. TJX Cos., Inc. Urban Outfitters, Inc. † Virgin Media, Inc. Walt Disney Co. (The) Wynn Resorts, Ltd. Consumer Staples — 4.3% Avon Products, Inc. Costco Wholesale Corp. Diageo PLC ADR General Mills, Inc. Herbalife, Ltd. Mead Johnson Nutrition Co., ClassA PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Sysco Corp. Shares Value Consumer Staples (continued) Wal-Mart Stores, Inc. $ Whole Foods Market, Inc. Energy — 13.3% Alpha Natural Resources, Inc. † Anadarko Petroleum Corp. Arch Coal, Inc. Cameron International Corp. † Comstock Resources, Inc. † Concho Resources, Inc. † Continental Resources, Inc. † Core Laboratories NV Dresser-Rand Group, Inc. † Exterran Holdings, Inc. † Exxon Mobil Corp. Frontier Oil Corp. Frontline, Ltd. Halliburton Co. Holly Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Oceaneering International, Inc. † Oil States International, Inc. † Patterson-UTI Energy, Inc. Petrohawk Energy Corp. † Quicksilver Resources, Inc. † Schlumberger, Ltd. SM Energy Co. Southwestern Energy Co. † Spectra Energy Corp. Sunoco, Inc. Superior Energy Services, Inc. † Tesoro Corp. † Tidewater, Inc. Ultra Petroleum Corp. † Weatherford International, Ltd. † Whiting Petroleum Corp. † Financials — 5.4% CB Richard Ellis Group, Inc., ClassA † Charles Schwab Corp. (The) E*Trade Financial Corp. † Endurance Specialty Holdings, Ltd. Goldman Sachs Group, Inc. (The) IntercontinentalExchange, Inc. † Marsh & McLennan Cos., Inc. MGIC Investment Corp. † People's United Financial, Inc. Protective Life Corp. TD Ameritrade Holding Corp. Ventas, Inc. Visa, Inc., ClassA Waddell & Reed Financial, Inc., ClassA Washington Federal, Inc. Health Care — 12.3% Alexion Pharmaceuticals, Inc. † Allergan, Inc. Allscripts Healthcare Solutions, Inc. † Amylin Pharmaceuticals, Inc. † Becton Dickinson and Co. Bristol-Myers Squibb Co. Wilshire Mutual Funds, Inc. Large Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Health Care (continued) Brookdale Senior Living, Inc., ClassA † $ Celgene Corp. † Cerner Corp. † Covance, Inc. † DENTSPLY International, Inc. Express Scripts, Inc., ClassA † Gilead Sciences, Inc. † Health Management Associates, Inc., ClassA † Health Net, Inc. † Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. † Illumina, Inc. † Intuitive Surgical, Inc. † Johnson & Johnson Laboratory Corp. of America Holdings † Medco Health Solutions, Inc. † Mednax, Inc. † Medtronic, Inc. Myriad Genetics, Inc. † NuVasive, Inc. † Omnicare, Inc. Patterson Cos., Inc. Perrigo Co. ResMed, Inc. † SXC Health Solutions Corp. † Volcano Corp. † WellPoint, Inc. Industrials — 13.3% 3M Co. Aecom Technology Corp. † Alliant Techsystems, Inc. Boeing Co. (The) Bucyrus International, Inc., ClassA Caterpillar, Inc. CH Robinson Worldwide, Inc. Crane Co. Cummins, Inc. Deere & Co. Delta Air Lines, Inc. † Donaldson Co., Inc. Emerson Electric Co. Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Fluor Corp. General Cable Corp. † General Dynamics Corp. Goodrich Corp. Graco, Inc. Honeywell International, Inc. Hubbell, Inc., ClassB Illinois Tool Works, Inc. ITT Corp. JB Hunt Transport Services, Inc. Joy Global, Inc. KAR Auction Services, Inc. † Lincoln Electric Holdings, Inc. Manitowoc Co., Inc. (The) Navistar International Corp. † Norfolk Southern Corp. Oshkosh Corp. † Owens Corning † Shares Value Industrials (continued) PACCAR, Inc. $ Pentair, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. Shaw Group, Inc. (The) † Textron, Inc. Timken Co. TransDigm Group, Inc. † Union Pacific Corp. United Parcel Service, Inc., ClassB United Technologies Corp. Verisk Analytics, Inc., ClassA † WESCO International, Inc. † Information Technology — 30.7% Acme Packet, Inc. † Altera Corp. ANSYS, Inc. † Apple, Inc. † ARM Holdings PLC ADR AVX Corp. Baidu, Inc. ADR † BMC Software, Inc. † Broadcom Corp., ClassA Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. † Cadence Design Systems, Inc. † Cisco Systems, Inc. Citrix Systems, Inc. † Cognizant Technology Solutions Corp., ClassA † Compuware Corp. † Cree, Inc. † Cypress Semiconductor Corp. † Dell, Inc. † Diebold, Inc. Dolby Laboratories, Inc., ClassA † DST Systems, Inc. EchoStar Corp., ClassA † EMC Corp. † Equinix, Inc. † F5 Networks, Inc. † Factset Research Systems, Inc. Fidelity National Information Services, Inc. First Solar, Inc. † FLIR Systems, Inc. Google, Inc., ClassA † Ingram Micro, Inc., ClassA † Intel Corp. International Business Machines Corp. Itron, Inc. † Juniper Networks, Inc. † Lender Processing Services, Inc. Lexmark International, Inc., ClassA † Linear Technology Corp. MEMC Electronic Materials, Inc. † Microsoft Corp. Motorola Solutions, Inc. † National Instruments Corp. Oracle Corp. Paychex, Inc. Polycom, Inc. † QLogic Corp. † QUALCOMM, Inc. Wilshire Mutual Funds, Inc. Large Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) Rambus, Inc. † $ SAIC, Inc. † Salesforce.com, Inc. † SunPower Corp., ClassA † Tech Data Corp. † Teradyne, Inc. † Texas Instruments, Inc. VeriSign, Inc. Vishay Intertechnology, Inc. † VistaPrint NV † WebMD Health Corp., ClassA † Western Union Co. (The) Yahoo!, Inc. † Materials — 5.5% Air Products & Chemicals, Inc. AK Steel Holding Corp. Cabot Corp. Compass Minerals International, Inc. Cytec Industries, Inc. Domtar Corp. Dow Chemical Co. (The) Ecolab, Inc. Freeport-McMoRan Copper & Gold, Inc. Greif, Inc., ClassA Monsanto Co. Mosaic Co. (The) Nalco Holding Co. Newmont Mining Corp. Packaging Corp. of America Potash Corp. of Saskatchewan, Inc. Praxair, Inc. Royal Gold, Inc. Southern Copper Corp. Walter Energy, Inc. Telecommunication Services — 0.5% Qwest Communications International, Inc. Total Common Stock (Cost $147,370,490) Total Investments — 98.8% (Cost $147,370,490)‡ Other Assets & Liabilities, Net — 1.2% NET ASSETS — 100.0% $ † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting. ADR — American Depositary Receipt PLC— Public Limited Company ‡ At March 31, 2011, the tax basis cost of the Fund's investments was $147,370,490 and the unrealized appreciation and depreciation were $51,890,196 and $(1,950,182),respectively. As of March 31, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements WIL-QH-001-0500 Wilshire Mutual Funds, Inc. Large Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 99.3%†† Consumer Discretionary — 9.6% American Greetings Corp., ClassA $ Apollo Group, Inc., ClassA † Autoliv, Inc. SDR 94 AutoZone, Inc. † CBS Corp., ClassB Comcast Corp. Special, ClassA 91 Dillard's, Inc., ClassA Flexsteel Industries Fortune Brands, Inc. ITT Educational Services, Inc. † J.C. Penney Co., Inc. Jakks Pacific, Inc. † Lear Corp. Macy's, Inc. Omnicom Group, Inc. Phillips-Van Heusen Corp. Quiksilver, Inc. † Signet Jewelers, Ltd. † TRW Automotive Holdings Corp. † VF Corp. Viacom, Inc., ClassB Walt Disney Co. (The) Whirlpool Corp. Wyndham Worldwide Corp. Consumer Staples — 4.3% Avon Products, Inc. Central Garden and Pet Co., ClassA † Coca-Cola Co. (The) Constellation Brands, Inc., ClassA † Fresh Del Monte Produce, Inc. John B. Sanfilippo & Son, Inc. † Molson Coors Brewing Co., ClassB Schiff Nutrition International, Inc. Smithfield Foods, Inc. † Tyson Foods, Inc., ClassA Walgreen Co. Energy — 13.6% Apache Corp. BP PLC ADR Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Royal Dutch Shell PLC ADR, ClassA Royal Dutch Shell PLC ADR, ClassB Financials — 28.4% ACE, Ltd. Allstate Corp. (The) Annaly Capital Management, Inc. Assurant, Inc. Axis Capital Holdings, Ltd. Bank of America Corp. Calamos Asset Management, Inc., ClassA Shares Value Financials (continued) Capital One Financial Corp. $ Citigroup, Inc. † Discover Financial Services Everest Re Group, Ltd. Fidelity National Financial, Inc., ClassA Fifth Third Bancorp Gladstone Capital Corp. Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. Huntington Bancshares, Inc. Invesco, Ltd. JPMorgan Chase & Co. KeyCorp Marsh & McLennan Cos., Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc., ClassA Simon Property Group, Inc. State Street Corp. Torchmark Corp. Travelers Cos., Inc. (The) UBS AG Wells Fargo & Co. Willis Group Holdings PLC Health Care — 15.4% Aetna, Inc. Amgen, Inc. † Biogen Idec, Inc. † Bristol-Myers Squibb Co. Cardinal Health, Inc. Cephalon, Inc. † CIGNA Corp. Eli Lilly & Co. Forest Laboratories, Inc. † Gilead Sciences, Inc. † Humana, Inc. † Impax Laboratories, Inc. † Johnson & Johnson Laboratory Corp. of America Holdings † McKesson Corp. Medco Health Solutions, Inc. † Pfizer, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. † Industrials — 7.3% Caterpillar, Inc. 24 Chart Industries, Inc. † Courier Corp. Eaton Corp. General Electric Co. Great Lakes Dredge & Dock Corp. Hertz Global Holdings, Inc. † Huntington Ingalls Industries, Inc. † KBR, Inc. L-3 Communications Holdings, Inc. 22 Layne Christensen Co. † Masco Corp. Wilshire Mutual Funds, Inc. Large Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Industrials (continued) Northrop Grumman Corp. $ Oshkosh Corp. † Raytheon Co. Standard Register Co. (The) Timken Co. Tredegar Corp. VSE Corp. Information Technology — 9.4% Accenture PLC, ClassA Alcatel-Lucent ADR Apple, Inc. † Atmel Corp. † CA, Inc. Dell, Inc. † Dynamics Research Corp. † EMC Corp. † Hewlett-Packard Co. 14 Hutchinson Technology, Inc. † 39 International Business Machines Corp. JDS Uniphase Corp. † Lexmark International, Inc., ClassA † Microsoft Corp. 90 PRGX Global, Inc. † Symantec Corp. † TE Connectivity, Ltd. United Online, Inc. Vishay Intertechnology, Inc. † 42 Vishay Precision Group, Inc. † Xerox Corp. Materials — 6.8% Agrium, Inc. Alcoa, Inc. Clearwater Paper Corp. † Domtar Corp. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. KapStone Paper and Packaging Corp. † Neenah Paper, Inc. PH Glatfelter Co. PPG Industries, Inc. Sherwin-Williams Co. (The) Walter Energy, Inc. Telecommunication Services — 2.0% AT&T, Inc. Telephone & Data Systems, Inc. Verizon Communications, Inc. Utilities — 2.5% American Water Works Co., Inc. Edison International Entergy Corp. Integrys Energy Group, Inc. NiSource, Inc. Shares Value Utilities (continued) Questar Corp. $ Total Common Stock (Cost $30,239,174) Total Investments — 99.3% (Cost $30,239,174)‡ Other Assets & Liabilities, Net — 0.7% NET ASSETS — 100.0% $ † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting. ADR — American Depositary Receipt PLC— Public Limited Company SDR — Swedish Depositary Receipt ‡ At March 31, 2011, the tax basis cost of the Portfolio's investments was $30,239,174 and the unrealized appreciation and depreciation were $6,713,579 and $(384,630),respectively. As of March 31, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements WIL-QH-001-0500 Wilshire Mutual Funds, Inc. Small Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 98.7%†† Consumer Discretionary — 12.6% 1-800-Flowers.com, Inc., ClassA † $ American Axle & Manufacturing Holdings, Inc. † America's Car-Mart, Inc. † Ameristar Casinos, Inc. ANN, Inc. † Ascena Retail Group, Inc. † BJ's Restaurants, Inc. † Blue Nile, Inc. † Bob Evans Farms, Inc. Bravo Brio Restaurant Group, Inc. † Brown Shoe Co., Inc. CEC Entertainment, Inc. Cheesecake Factory, Inc. (The) † Coinstar, Inc. † Cooper Tire & Rubber Co. Cracker Barrel Old Country Store, Inc. Deckers Outdoor Corp. † Ethan Allen Interiors, Inc. G-III Apparel Group, Ltd. † Grand Canyon Education, Inc. † Group 1 Automotive, Inc. Jones Group, Inc. (The) Lee Enterprises, Inc. † Modine Manufacturing Co. † OfficeMax, Inc. † Overstock.com, Inc. † Oxford Industries, Inc. Panera Bread Co., ClassA † PF Chang's China Bistro, Inc. Polaris Industries, Inc. Quiksilver, Inc. † Regis Corp. Saks, Inc. † Scholastic Corp. Sinclair Broadcast Group, Inc., ClassA Sotheby's Steven Madden, Ltd. † Talbots, Inc. † Tenneco, Inc. † Texas Roadhouse, Inc., ClassA Warnaco Group, Inc. (The) † Wolverine World Wide, Inc. Consumer Staples — 1.1% 50 Andersons, Inc. (The) Ruddick Corp. TreeHouse Foods, Inc. † 50 United Natural Foods, Inc. † Energy — 9.0% Approach Resources, Inc. † Berry Petroleum Co., ClassA Brigham Exploration Co. † CARBO Ceramics, Inc. Cheniere Energy, Inc. † Clayton Williams Energy, Inc. † Clean Energy Fuels Corp. † Complete Production Services, Inc. † Crosstex Energy, Inc. CVR Energy, Inc. † Dril-Quip, Inc. † Energy XXI Bermuda, Ltd. † Shares Value Energy (continued) Goodrich Petroleum Corp. † $ Houston American Energy Corp. James River Coal Co. † L&L Energy, Inc. † Lufkin Industries, Inc. McMoRan Exploration Co. † Newpark Resources, Inc. † Petroquest Energy, Inc. † RAM Energy Resources, Inc. † Rosetta Resources, Inc. † Ship Finance International, Ltd. Superior Energy Services, Inc. † USEC, Inc. † Vaalco Energy, Inc. † W&T Offshore, Inc. Willbros Group, Inc. † World Fuel Services Corp. Financials — 5.4% American Capital, Ltd. † American Equity Investment Life Holding Co. Bancorp, Inc. † CNO Financial Group, Inc. † Highwoods Properties, Inc. Home Bancshares, Inc. MarketAxess Holdings, Inc. MFA Financial, Inc. Potlatch Corp. PrivateBancorp, Inc., ClassA Prosperity Bancshares, Inc. Signature Bank † SVB Financial Group † Texas Capital Bancshares, Inc. † Walter Investment Management Corp. Washington Banking Co. Health Care — 16.1% Acorda Therapeutics, Inc. † Air Methods Corp. † Amedisys, Inc. † American Medical Systems Holdings, Inc. † AMERIGROUP Corp. † Arthrocare Corp. † athenahealth, Inc. † Bio-Reference Labs, Inc. † Bruker Corp. † Catalyst Health Solutions, Inc. † Centene Corp. † Cepheid, Inc. † Chemed Corp. Computer Programs & Systems, Inc. Corvel Corp. † Dionex Corp. † Haemonetics Corp. † Healthsouth Corp. † HMS Holdings Corp. † Immucor, Inc. † Impax Laboratories, Inc. † IPC The Hospitalist Co., Inc. † LHC Group, Inc. † MedAssets, Inc. † Medicines Co. (The) † Medicis Pharmaceutical Corp., ClassA Wilshire Mutual Funds, Inc. Small Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Health Care (continued) Meridian Bioscience, Inc. $ Momenta Pharmaceuticals, Inc. † Nektar Therapeutics † Neurocrine Biosciences, Inc. † NuVasive, Inc. † Obagi Medical Products, Inc. † Omnicell, Inc. † Par Pharmaceutical Cos., Inc. † Parexel International Corp. † PDL BioPharma, Inc. Providence Service Corp. (The) † Quality Systems, Inc. Salix Pharmaceuticals, Ltd. † Select Medical Holdings Corp. † Sirona Dental Systems, Inc. † Staar Surgical Co. † STERIS Corp. SXC Health Solutions Corp. † Team Health Holdings, Inc. † Universal American Corp. Viropharma, Inc. † 75 West Pharmaceutical Services, Inc. Zoll Medical Corp. † Industrials — 18.1% AAR Corp. † Acacia Research-Acacia Technologies † ACCO Brands Corp. † Actuant Corp., ClassA Aircastle, Ltd. Altra Holdings, Inc. † American Science & Engineering, Inc. American Superconductor Corp. † BE Aerospace, Inc. † Belden, Inc. Blount International, Inc. † BlueLinx Holdings, Inc. † Brady Corp., ClassA Briggs & Stratton Corp. Builders FirstSource, Inc. † Cenveo, Inc. † Chart Industries, Inc. † Coleman Cable, Inc. † Columbus McKinnon Corp. † Deluxe Corp. DigitalGlobe, Inc. † Encore Wire Corp. EnerNOC, Inc. † EnerSys † Foster (L.B.) Co., ClassA GenCorp, Inc. † Greenbrier Cos., Inc. † Griffon Corp. † HEICO Corp. Hexcel Corp. † HUB Group, Inc., ClassA † Insperity, Inc. Interface, Inc., ClassA Kaman Corp. Meritor, Inc. † Miller Industries, Inc. Mine Safety Appliances Co. Mistras Group, Inc. † Mueller Industries, Inc. Nordson Corp. Pike Electric Corp. † Shares Value Industrials (continued) Polypore International, Inc. † $ PowerSecure International, Inc. † RBC Bearings, Inc. † Rollins, Inc. Rush Enterprises, Inc., ClassA † Standard Parking Corp. † Sun Hydraulics Corp. TAL International Group, Inc. Tennant Co. Textainer Group Holdings, Ltd. Titan International, Inc. Titan Machinery, Inc. † Tredegar Corp. Triumph Group, Inc. Tutor Perini Corp. United Continental Holdings, Inc. † United Rentals, Inc. † UTi Worldwide, Inc. VSE Corp. Wabtec Corp. Watsco, Inc. Woodward Governor Co. Information Technology — 29.7% Acme Packet, Inc. † Actuate Corp. † ADTRAN, Inc. Advanced Energy Industries, Inc. † Allot Communications, Ltd. † Amkor Technology, Inc. † Anixter International, Inc. Ariba, Inc. † Aruba Networks, Inc. † Aspen Technology, Inc. † ATMI, Inc. † Blackbaud, Inc. Blackboard, Inc. † Blue Coat Systems, Inc. † Brightpoint, Inc. † Cabot Microelectronics Corp. † CACI International, Inc., ClassA † Cardtronics, Inc. † Ceva, Inc. † Cirrus Logic, Inc. † Cognex Corp. Coherent, Inc. † CommVault Systems, Inc. † Constant Contact, Inc. † CSG Systems International, Inc. † CTS Corp. Cymer, Inc. † Daktronics, Inc. Digital River, Inc. † Diodes, Inc. † Earthlink, Inc. Echo Global Logistics, Inc. † Emulex Corp. † Energy Conversion Devices, Inc. † Entegris, Inc. † Epicor Software Corp. † Euronet Worldwide, Inc. † 50 FARO Technologies, Inc. † FEI Co. † Finisar Corp. † GSI Commerce, Inc. † 50 Harmonic, Inc. † Wilshire Mutual Funds, Inc. Small Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) Heartland Payment Systems, Inc. $ 75 Hittite Microwave Corp. † iGate Corp. Infinera Corp. † Informatica Corp. † Insight Enterprises, Inc. † IPG Photonics Corp. † Ixia † j2 Global Communications, Inc. † Jack Henry & Associates, Inc. Kenexa Corp. † L-1 Identity Solutions, Inc., Class1 † Littelfuse, Inc. LivePerson, Inc. † LogMeIn, Inc. † Manhattan Associates, Inc. † Mantech International Corp., ClassA † Marchex, Inc., ClassB MAXIMUS, Inc. Micrel, Inc. Microsemi Corp. † MicroStrategy, Inc., ClassA † 50 ModusLink Global Solutions, Inc. Monolithic Power Systems, Inc. † Motricity, Inc. † 38 Multi-Fineline Electronix, Inc. † Netgear, Inc. † 50 Netscout Systems, Inc. † Network Engines, Inc. † Newport Corp. † Oclaro, Inc. † Omnivision Technologies, Inc. † OpenTable, Inc. † Opnet Technologies, Inc. Pegasystems, Inc. Photronics, Inc. † Plantronics, Inc. Plexus Corp. † Power-One, Inc. † Progress Software Corp. † Quantum Corp. † Quest Software, Inc. † Rackspace Hosting, Inc. † Radisys Corp. † RF Micro Devices, Inc. † RightNow Technologies, Inc. † Riverbed Technology, Inc. † Rofin-Sinar Technologies, Inc. † Rogers Corp. † Sanmina-SCI Corp. † SAVVIS, Inc. † Scansource, Inc. † Solera Holdings, Inc. Sourcefire, Inc. † Standard Microsystems Corp. † STEC, Inc. † SuccessFactors, Inc. † Synaptics, Inc. † Synchronoss Technologies, Inc. † SYNNEX Corp. † Syntel, Inc. Taleo Corp., ClassA † TeleTech Holdings, Inc. † Travelzoo, Inc. † TTM Technologies, Inc. † Ultra Clean Holdings † Shares Value Information Technology (continued) Unisys Corp. † $ United Online, Inc. Universal Display Corp. † ValueClick, Inc. † VASCO Data Security International, Inc. † Veeco Instruments, Inc. † VeriFone Systems, Inc. † VirnetX Holding Corp. Volterra Semiconductor Corp. † Xyratex, Ltd. † Materials — 5.8% A Schulman, Inc. Allied Nevada Gold Corp. † Arch Chemicals, Inc. Calgon Carbon Corp. † Compass Minerals International, Inc. Domtar Corp. Ferro Corp. † Golden Star Resources, Ltd. † Graham Packaging Co., Inc. † HB Fuller Co. Koppers Holdings, Inc. Kraton Performance Polymers, Inc. † 50 Myers Industries, Inc. NewMarket Corp. Olin Corp. Omnova Solutions, Inc. † Rock-Tenn Co., ClassA Rockwood Holdings, Inc. † Sensient Technologies Corp. Solutia, Inc. † Spartech Corp. † Stillwater Mining Co. † TPC Group, Inc. † WR Grace & Co. † Telecommunication Services — 0.9% Alaska Communications Systems Group, Inc. Global Crossing, Ltd. † PAETEC Holding Corp. † Total Common Stock (Cost $5,557,987) Total Investments — 98.7% (Cost $5,557,987)‡ Other Assets & Liabilities, Net — 1.3% NET ASSETS — 100.0% $ † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting purposes. ‡ At March 31, 2011, the tax basis cost of the Portfolio's investments was $5,557,987 and the unrealized appreciation and depreciation were $2,610,101 and $(113,828), respectively. Wilshire Mutual Funds, Inc. Small Company Growth Portfolio March 31, 2011 Schedule of Investments (Unaudited) As of March 31, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements. WIL-QH-001-0500 Wilshire Mutual Funds, Inc. Small Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 97.6%†† Consumer Discretionary — 6.2% 1-800-Flowers.com, Inc., ClassA † $ Ameristar Casinos, Inc. 65 Ascena Retail Group, Inc. † 60 Blue Nile, Inc. † Bob Evans Farms, Inc. Boyd Gaming Corp. † Brown Shoe Co., Inc. Cabela's, Inc. † California Pizza Kitchen, Inc. † Columbia Sportswear Co. Cracker Barrel Old Country Store, Inc. Deckers Outdoor Corp. † Dillard's, Inc., ClassA Domino's Pizza, Inc. † Golfsmith International Holdings, Inc. † Grand Canyon Education, Inc. † Hooker Furniture Corp. Jones Group, Inc. (The) Men's Wearhouse, Inc. (The) National CineMedia, Inc. Orbitz Worldwide, Inc. † 40 Orient-Express Hotels, Ltd., ClassA † Overstock.com, Inc. † Quiksilver, Inc. † Regis Corp. Saks, Inc. † Tenneco, Inc. † True Religion Apparel, Inc. † Unifi, Inc. † Consumer Staples — 2.4% 40 Casey's General Stores, Inc. Elizabeth Arden, Inc. † Smart Balance, Inc. † TreeHouse Foods, Inc. † Energy — 11.6% Berry Petroleum Co., ClassA Bristow Group, Inc. † Carrizo Oil & Gas, Inc. † Cheniere Energy, Inc. † Clean Energy Fuels Corp. † Complete Production Services, Inc. † Crosstex Energy, Inc. CVR Energy, Inc. † Delek US Holdings, Inc. DHT Holdings, Inc. Energy XXI Bermuda, Ltd. † Golar LNG, Ltd. Goodrich Petroleum Corp. † Green Plains Renewable Energy, Inc. † 80 Helix Energy Solutions Group, Inc. † International Coal Group, Inc. † L&L Energy, Inc. † McMoRan Exploration Co. † Newpark Resources, Inc. † Nordic American Tanker Shipping Overseas Shipholding Group, Inc. Petroquest Energy, Inc. † REX American Resources Corp. † Rosetta Resources, Inc. † Ship Finance International, Ltd. Shares Value Energy (continued) SM Energy Co. $ Stone Energy Corp. † Swift Energy Co. † 20 Tetra Technologies, Inc. † USEC, Inc. † Vaalco Energy, Inc. † Venoco, Inc. † W&T Offshore, Inc. Western Refining, Inc. † World Fuel Services Corp. Financials — 27.2% Advance America Cash Advance Centers, Inc. Alterra Capital Holdings, Ltd. American Capital, Ltd. † American Equity Investment Life Holding Co. Argo Group International Holdings, Ltd. Aspen Insurance Holdings, Ltd. 40 Astoria Financial Corp. Banco Latinoamericano de Comercio Exterior SA, ClassE Bancorp, Inc. † Bank of the Ozarks, Inc. BGC Partners, Inc., ClassA BioMed Realty Trust, Inc. BofI Holding, Inc. † Boston Private Financial Holdings, Inc. Calamos Asset Management, Inc., ClassA Capstead Mortgage Corp. CBL & Associates Properties, Inc. Centerstate Banks, Inc. Chemical Financial Corp. CNO Financial Group, Inc. † Colonial Properties Trust Community Bank System, Inc. 50 Credit Acceptance Corp. † DuPont Fabros Technology, Inc. E*Trade Financial Corp. † 50 Education Realty Trust, Inc. Enterprise Financial Services Corp. Entertainment Properties Trust Equity Lifestyle Properties, Inc. Equity One, Inc. Extra Space Storage, Inc. FBL Financial Group, Inc., ClassA First Citizens BancShares, Inc., ClassA First Commonwealth Financial Corp. First Financial Bancorp First Financial Bankshares, Inc. First Niagara Financial Group, Inc. FirstMerit Corp. Flagstar Bancorp, Inc. † Flagstone Reinsurance Holdings SA FNB Corp. Forestar Group, Inc. † Glacier Bancorp, Inc. Glimcher Realty Trust Hanover Insurance Group, Inc. (The) Hatteras Financial Corp. Highwoods Properties, Inc. Home Properties, Inc. Horace Mann Educators Corp. Infinity Property & Casualty Corp. Wilshire Mutual Funds, Inc. Small Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Financials (continued) Inland Real Estate Corp. $ Invesco Mortgage Capital, Inc. Kennedy-Wilson Holdings, Inc. † Knight Capital Group, Inc., ClassA † LaBranche & Co., Inc. † LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc. Maiden Holdings, Ltd. MB Financial, Inc. Meadowbrook Insurance Group, Inc. Medical Properties Trust, Inc. MF Global Holdings, Ltd. † MFA Financial, Inc. MPG Office Trust, Inc. † National Retail Properties, Inc. NBT Bancorp, Inc. Nelnet, Inc., ClassA NewAlliance Bancshares, Inc. Newcastle Investment Corp. † Northwest Bancshares, Inc. Old National Bancorp One Liberty Properties, Inc. Oppenheimer Holdings, Inc., ClassA PacWest Bancorp Parkway Properties, Inc. People's United Financial, Inc. PHH Corp. † Piper Jaffray Cos. † Platinum Underwriters Holdings, Ltd. PMI Group, Inc. (The) † Potlatch Corp. PrivateBancorp, Inc., ClassA Provident Financial Services, Inc. Pzena Investment Management, Inc., ClassA Radian Group, Inc. RAIT Financial Trust Redwood Trust, Inc. RLI Corp. S&T Bancorp, Inc. Selective Insurance Group, Inc. Sovran Self Storage, Inc. StanCorp Financial Group, Inc. Sun Communities, Inc. Sunstone Hotel Investors, Inc. † Susquehanna Bancshares, Inc. Texas Capital Bancshares, Inc. † Tower Group, Inc. Trustco Bank Corp. Walter Investment Management Corp. Webster Financial Corp. Western Alliance Bancorp † Wintrust Financial Corp. Health Care — 3.8% Bio-Rad Laboratories, Inc., ClassA † Bruker Corp. † Catalyst Health Solutions, Inc. † Centene Corp. † Chemed Corp. Emeritus Corp. † Gentiva Health Services, Inc. † Kindred Healthcare, Inc. † Magellan Health Services, Inc. † Shares Value Health Care (continued) MedAssets, Inc. † $ Medicis Pharmaceutical Corp., ClassA Owens & Minor, Inc. PDL BioPharma, Inc. Providence Service Corp. (The) † Quality Systems, Inc. Select Medical Holdings Corp. † Sirona Dental Systems, Inc. † Staar Surgical Co. † Team Health Holdings, Inc. † Triple-S Management Corp., ClassB † Universal American Corp. 40 Viropharma, Inc. † Industrials — 19.3% AAR Corp. † ACCO Brands Corp. † Acuity Brands, Inc. Aircastle, Ltd. Albany International Corp., ClassA American Science & Engineering, Inc. American Superconductor Corp. † Astec Industries, Inc. † Belden, Inc. Blount International, Inc. † BlueLinx Holdings, Inc. † Brady Corp., ClassA Briggs & Stratton Corp. Cenveo, Inc. † Ceradyne, Inc. † CIRCOR International, Inc. Coleman Cable, Inc. † Columbus McKinnon Corp. † Deluxe Corp. 80 EMCOR Group, Inc. † Encore Wire Corp. EnerNOC, Inc. † EnPro Industries, Inc. † Foster (L.B.) Co., ClassA GenCorp, Inc. † Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc. † Griffon Corp. † HEICO Corp. Hexcel Corp. † Higher One Holdings, Inc. † Kaman Corp. Korn/Ferry International † M&F Worldwide Corp. † Marten Transport, Ltd. MasTec, Inc. † Meritor, Inc. † Metalico, Inc. † Michael Baker Corp. † Middleby Corp. † Miller Industries, Inc. Mine Safety Appliances Co. Mistras Group, Inc. † Mueller Industries, Inc. Mueller Water Products, Inc., ClassA Nordson Corp. Northwest Pipe Co. † Orbital Sciences Corp. † Orion Marine Group, Inc. † Pike Electric Corp. † Wilshire Mutual Funds, Inc. Small Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Industrials (continued) PowerSecure International, Inc. † $ Robbins & Myers, Inc. Rush Enterprises, Inc., ClassA † Sterling Construction Co., Inc. † TAL International Group, Inc. Tennant Co. 80 Titan International, Inc. Titan Machinery, Inc. † Tredegar Corp. Tutor Perini Corp. Unifirst Corp. United Rentals, Inc. † 90 United Stationers, Inc. US Airways Group, Inc. † VSE Corp. WABCO Holdings, Inc. † Watsco, Inc. 40 Woodward Governor Co. Information Technology — 15.2% Acxiom Corp. † ADTRAN, Inc. Advanced Energy Industries, Inc. † Agilysys, Inc. † Amkor Technology, Inc. † Anixter International, Inc. Arris Group, Inc. † Aruba Networks, Inc. † Blackbaud, Inc. Blackboard, Inc. † Brightpoint, Inc. † Brocade Communications Systems, Inc. † Cavium Networks, Inc. † CDC Corp., ClassA † Cognex Corp. Coherent, Inc. † 80 Constant Contact, Inc. † Convergys Corp. † CTS Corp. Daktronics, Inc. Earthlink, Inc. 80 Echo Global Logistics, Inc. † Emulex Corp. † Energy Conversion Devices, Inc. † Entegris, Inc. † Epicor Software Corp. † Evergreen Solar, Inc. † Finisar Corp. † GSI Commerce, Inc. † iGate Corp. Imation Corp. † Insight Enterprises, Inc. † Mantech International Corp., ClassA † Maxwell Technologies, Inc. † Micrel, Inc. Monotype Imaging Holdings, Inc. † MTS Systems Corp. Multi-Fineline Electronix, Inc. † Netgear, Inc. † Omnivision Technologies, Inc. † OpenTable, Inc. † Pegasystems, Inc. Photronics, Inc. † Plantronics, Inc. Power-One, Inc. † Shares Value Information Technology (continued) Quest Software, Inc. † $ Radisys Corp. † Riverbed Technology, Inc. † Rogers Corp. † Sanmina-SCI Corp. † Scansource, Inc. † SolarWinds, Inc. † Standard Microsystems Corp. † STEC, Inc. † SYNNEX Corp. † Syntel, Inc. Take-Two Interactive Software, Inc. † Travelzoo, Inc. † TTM Technologies, Inc. † Unisys Corp. † United Online, Inc. 90 Universal Display Corp. † Materials — 10.7% A Schulman, Inc. Arch Chemicals, Inc. Aurizon Mines, Ltd. † Boise, Inc. Buckeye Technologies, Inc. Century Aluminum Co. † Coeur d'Alene Mines Corp. † Globe Specialty Metals, Inc. Graham Packaging Co., Inc. † Haynes International, Inc. HB Fuller Co. Hecla Mining Co. † Horsehead Holding Corp. † Innophos Holdings, Inc. Kaiser Aluminum Corp. Koppers Holdings, Inc. Materion Corp. † Metals USA Holdings Corp. † Minerals Technologies, Inc. Myers Industries, Inc. Northgate Minerals Corp. † Olin Corp. Olympic Steel, Inc. Packaging Corp. of America PH Glatfelter Co. PolyOne Corp. Royal Gold, Inc. Sensient Technologies Corp. Solutia, Inc. † Spartech Corp. † Temple-Inland, Inc. Thompson Creek Metals Co., Inc. † Wausau Paper Corp. Westlake Chemical Corp. Worthington Industries, Inc. WR Grace & Co. † Telecommunication Services — 0.5% Alaska Communications Systems Group, Inc. Global Crossing, Ltd. † Utilities — 0.7% Black Hills Corp. Otter Tail Corp. Wilshire Mutual Funds, Inc. Small Company Value Portfolio March 31, 2011 Schedule of Investments (Unaudited) Shares Value Utilities (continued) WGL Holdings, Inc. $ Total Common Stock (Cost $8,288,929) Total Investments — 97.6% (Cost $8,288,929)‡ Other Assets & Liabilities, Net — 2.4% NET ASSETS — 100.0% $ † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting purposes. ‡ At March 31, 2011, the tax basis cost of the Portfolio's investments was $8,288,929 and the unrealized appreciation and depreciation were $2,772,396 and $(210,476), respectively. As of March 31, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements. WIL-QH-001-0500 Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 99.5% Consumer Discretionary — 10.8% 1-800-Flowers.com, Inc., ClassA † $ 4Kids Entertainment, Inc. † 48 99 Cents Only Stores † Aaron's, Inc. Abercrombie & Fitch Co., ClassA Acme United Corp. Advance Auto Parts, Inc. Aeropostale, Inc. † AFC Enterprises, Inc. † 90 AH Belo Corp., ClassA † Aldila, Inc. All American Group, Inc. † Amazon.com, Inc. † Ambassadors Group, Inc. American Apparel, Inc. † American Axle & Manufacturing Holdings, Inc. † American Eagle Outfitters, Inc. American Greetings Corp., ClassA American Public Education, Inc. † America's Car-Mart, Inc. † Ameristar Casinos, Inc. ANN, Inc. † Apollo Group, Inc., ClassA † Ascena Retail Group, Inc. † Ascent Media Corp., ClassA † AutoNation, Inc. † AutoZone, Inc. † Bally Technologies, Inc. † Beazer Homes USA, Inc. † Bebe Stores, Inc. Bed Bath & Beyond, Inc. † Belo Corp., ClassA † Best Buy Co., Inc. Big 5 Sporting Goods Corp. Big Lots, Inc. † 2 Biglari Holdings, Inc. † Blue Nile, Inc. † Bluegreen Corp. † Blyth, Inc. Bon-Ton Stores, Inc. (The) Books-A-Million, Inc., ClassA Borders Group, Inc. † BorgWarner, Inc. † Boyd Gaming Corp. † Bridgepoint Education, Inc. † Brinker International, Inc. Brookfield Homes Corp. † Brunswick Corp. Cabela's, Inc. † Cablevision Systems Corp., ClassA Cache, Inc. † California Coastal Communities, Inc. (a)† — California Pizza Kitchen, Inc. † Callaway Golf Co. Career Education Corp. † Caribou Coffee Co., Inc. † CarMax, Inc. † Carnival Corp. Carter's, Inc. † CBS Corp., ClassB CEC Entertainment, Inc. Charles & Colvard, Ltd. † Charming Shoppes, Inc. † Cheesecake Factory, Inc. (The) † Shares Value Consumer Discretionary (continued) Chico's FAS, Inc. $ Children's Place Retail Stores, Inc. (The) † Chipotle Mexican Grill, Inc., ClassA † Cinemark Holdings, Inc. 50 Citi Trends, Inc. † CKX, Inc. † Clear Channel Outdoor Holdings, Inc., ClassA † Coach, Inc. Cobra Electronics Corp. † Coinstar, Inc. † Coldwater Creek, Inc. † Collective Brands, Inc. † Collectors Universe Comcast Corp. Special, ClassA Conn's, Inc. † Corinthian Colleges, Inc. † CROCS, Inc. † Crown Media Holdings, Inc., ClassA † 50 CSS Industries, Inc. 5 CTM Media Holdings, Inc., ClassB 12 Cumulus Media, Inc., ClassA † Dana Holding Corp. † Darden Restaurants, Inc. Deckers Outdoor Corp. † DeVry, Inc. Dick's Sporting Goods, Inc. † Dillard's, Inc., ClassA DIRECTV, ClassA † Discovery Communications, Inc., ClassA † DISH Network Corp., ClassA † Dixie Group, Inc. † Dollar Tree, Inc. † Domino's Pizza, Inc. † Dover Downs Gaming & Entertainment, Inc. DR Horton, Inc. DreamWorks Animation SKG, Inc., ClassA † DSW, Inc., ClassA † Eastman Kodak Co. † Education Management Corp. † Emmis Communications Corp., ClassA † Empire Resorts, Inc. † Entercom Communications Corp., ClassA † Entravision Communications Corp., ClassA † EW Scripps Co. (The), ClassA † Exide Technologies † Expedia, Inc. Family Dollar Stores, Inc. Famous Dave's of America, Inc. † Federal-Mogul Corp. † Finish Line, Inc. (The), ClassA Foot Locker, Inc. Ford Motor Co. † Fortune Brands, Inc. Forward Industries, Inc. † Fred's, Inc., ClassA Furniture Brands International, Inc. † Gaiam, Inc., ClassA GameStop Corp., ClassA † Gaming Partners International Corp. Gannett Co., Inc. Gap, Inc. (The) Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Consumer Discretionary (continued) General Motors Co. † $ Genesco, Inc. † Gentex Corp. Genuine Parts Co. G-III Apparel Group, Ltd. † Goodyear Tire & Rubber Co. (The) † Grand Canyon Education, Inc. † Gray Television, Inc. † Great Wolf Resorts, Inc. † Guess?, Inc. H&R Block, Inc. Hanesbrands, Inc. † Harley-Davidson, Inc. Harman International Industries, Inc. Harte-Hanks, Inc. Hasbro, Inc. hhgregg, Inc. † Hibbett Sports, Inc. † Hillenbrand, Inc. Home Depot, Inc. (The) Hooker Furniture Corp. HOT Topic, Inc. Hovnanian Enterprises, Inc., ClassA † HSN, Inc. † Hyatt Hotels Corp., ClassA † Iconix Brand Group, Inc. † International Game Technology International Speedway Corp., ClassA Interpublic Group of Cos., Inc. (The) Interval Leisure Group, Inc. † J.C. Penney Co., Inc. Jackson Hewitt Tax Service, Inc. † Jarden Corp. John Wiley & Sons, Inc., ClassA Johnson Controls, Inc. Jones Group, Inc. (The) JOS A Bank Clothiers, Inc. † Journal Communications, Inc., ClassA † Journal Register Co. (a) † — K12, Inc. † KB Home Kenneth Cole Productions, Inc., ClassA † Kid Brands, Inc. † 50 Knology, Inc. † Kohl's Corp. Krispy Kreme Doughnuts, Inc. † K-Swiss, Inc., ClassA † Lakes Entertainment, Inc. † Lamar Advertising Co., ClassA † Las Vegas Sands Corp. † La-Z-Boy, Inc., ClassZ † Leapfrog Enterprises, Inc., ClassA † Lear Corp. (a) † — Learning Tree International, Inc. Lee Enterprises, Inc. † Leggett & Platt, Inc. Lennar Corp., ClassA Libbey, Inc. † Liberty Global, Inc., ClassA † Liberty Media Corp. - Capital, SerA † Liberty Media Corp. - Interactive, ClassA † Liberty Media Corp. - Starz, SerA † Life Time Fitness, Inc. † Lifetime Brands, Inc. LIN TV Corp., ClassA † Lincoln Educational Services Corp. Shares Value Consumer Discretionary (continued) Live Nation Entertainment, Inc. † $ Liz Claiborne, Inc. † LKQ Corp. † Lowe's Cos., Inc. Ltd. Brands, Inc. Macy's, Inc. Madison Square Garden, Inc., ClassA † Marcus Corp. Marine Products Corp. † Marriott International, Inc., ClassA Martha Stewart Living Omnimedia, ClassA † Mattel, Inc. Matthews International Corp., ClassA McClatchy Co. (The), ClassA † McCormick & Schmick's Seafood Restaurants, Inc. † McDonald's Corp. McGraw-Hill Cos., Inc. (The) MDC Holdings, Inc. Media General, Inc., ClassA † Meritage Homes Corp. † MGM Resorts International † Mohawk Industries, Inc. † Monarch Casino & Resort, Inc. † Monro Muffler Brake, Inc. Morgans Hotel Group Co. † Morton's Restaurant Group, Inc. † MTR Gaming Group, Inc. † Multimedia Games, Inc. † National CineMedia, Inc. 50 Nautilus, Inc. † Navarre Corp. † Netflix, Inc. † New York & Co., Inc. † New York Times Co. (The), ClassA † Newell Rubbermaid, Inc. News Corp., ClassA Nexstar Broadcasting Group, Inc., ClassA † NIKE, Inc., ClassB Noble International, Ltd. (a) † — Nordstrom, Inc. Office Depot, Inc. † OfficeMax, Inc. † Omnicom Group, Inc. Orbitz Worldwide, Inc. † O'Reilly Automotive, Inc. † Orleans Homebuilders, Inc. (a) † — Outdoor Channel Holdings, Inc. Overstock.com, Inc. † 50 Oxford Industries, Inc. Pacific Sunwear of California, Inc. † Palm Harbor Homes, Inc. † 20 Panera Bread Co., ClassA † Penn National Gaming, Inc. † Penske Automotive Group, Inc. † PEP Boys-Manny Moe & Jack Perry Ellis International, Inc. † PetSmart, Inc. Pier 1 Imports, Inc. † Pinnacle Entertainment, Inc. † Polaris Industries, Inc. Polo Ralph Lauren Corp., ClassA Premier Exhibitions, Inc. † Pre-Paid Legal Services, Inc. † priceline.com, Inc. † Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Consumer Discretionary (continued) PRIMEDIA, Inc. $ Princeton Review, Inc. † 38 Pulte Group, Inc. † 50 Quiksilver, Inc. † RadioShack Corp. Regal Entertainment Group, ClassA Regis Corp. Rent-A-Center, Inc., ClassA Retail Ventures, Inc. † Rick's Cabaret International, Inc. † Rocky Brands, Inc. † Ross Stores, Inc. Royal Caribbean Cruises, Ltd. † Ruby Tuesday, Inc. † Ruth's Hospitality Group, Inc. † Ryland Group, Inc. (The) Saks, Inc. † Salem Communications Corp., ClassA Sally Beauty Holdings, Inc. † Scientific Games Corp., ClassA † Scripps Networks Interactive, Inc., ClassA Sealy Corp. † Sears Holdings Corp. † Select Comfort Corp. † Service Corp. International Shoe Carnival, Inc. † Shuffle Master, Inc. † Signet Jewelers, Ltd. † Sinclair Broadcast Group, Inc., ClassA Sirius XM Radio, Inc. † Sonic Automotive, Inc., ClassA Sonic Corp. † Sotheby's 75 Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. Stanley Black & Decker, Inc. Stanley Furniture Co., Inc. † Staples, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Steinway Musical Instruments, Inc. † Stewart Enterprises, Inc., ClassA Superior Industries International, Inc. Syms Corp. † Systemax, Inc. † Talbots, Inc. † Target Corp. Tempur-Pedic International, Inc. † Tenneco, Inc. † Thor Industries, Inc. Tiffany & Co. Timberland Co. (The), ClassA † Time Warner Cable, Inc., ClassA Time Warner, Inc. TJX Cos., Inc. Toll Brothers, Inc. † Trans World Entertainment Corp. † True Religion Apparel, Inc. † TRW Automotive Holdings Corp. † Tuesday Morning Corp. † Ulta Salon Cosmetics & Fragrance, Inc. † Universal Electronics, Inc. † Universal Technical Institute, Inc. Urban Outfitters, Inc. † Shares Value Consumer Discretionary (continued) Value Line, Inc. $ Valuevision Media, Inc., ClassA † VF Corp. Viacom, Inc., ClassB Virgin Media, Inc. Volcom, Inc. Walt Disney Co. (The) Warnaco Group, Inc. (The) † Warner Music Group Corp. † Washington Post Co. (The), ClassB Weight Watchers International, Inc. Wendy's/Arby's Group, Inc., ClassA 5 Westwood One, Inc. † 36 Whirlpool Corp. Williams-Sonoma, Inc. Winnebago Industries, Inc. † Wolverine World Wide, Inc. World Wrestling Entertainment, Inc., ClassA Wyndham Worldwide Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. Zale Corp. † Consumer Staples — 9.1% Alberto-Culver Co., ClassB Alico, Inc. Alliance One International, Inc. † Altria Group, Inc. Andersons, Inc. (The) Archer-Daniels-Midland Co. Avon Products, Inc. BJ's Wholesale Club, Inc. † Boston Beer Co., Inc., ClassA † Brown-Forman Corp., ClassB Bunge, Ltd. Campbell Soup Co. Central European Distribution Corp. † Church & Dwight Co., Inc. Clorox Co. Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Colgate-Palmolive Co. ConAgra Foods, Inc. Constellation Brands, Inc., ClassA † Corn Products International, Inc. Costco Wholesale Corp. CVS Caremark Corp. Darling International, Inc. † Dean Foods Co. † Dole Food Co., Inc. † Dr. Pepper Snapple Group, Inc. Energizer Holdings, Inc. † Estee Lauder Cos., Inc. (The), ClassA Flowers Foods, Inc. General Mills, Inc. Hain Celestial Group, Inc. (The) † Hansen Natural Corp. † Herbalife, Ltd. Hershey Co. (The) HJ Heinz Co. Hormel Foods Corp. Ingles Markets, Inc., ClassA Inter Parfums, Inc. JM Smucker Co. (The) Kellogg Co. Kimberly-Clark Corp. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Consumer Staples (continued) Kraft Foods, Inc., ClassA $ Kroger Co. (The) Lorillard, Inc. Mannatech, Inc. † McCormick & Co., Inc. Mead Johnson Nutrition Co., ClassA MGP Ingredients, Inc. Molson Coors Brewing Co., ClassB Nu Skin Enterprises, Inc., ClassA 50 Parametric Sound Corp. † 31 PepsiCo, Inc. Philip Morris International, Inc. Prestige Brands Holdings, Inc. † Pricesmart, Inc. Procter & Gamble Co. (The) Ralcorp Holdings, Inc. † Reliv International, Inc. Reynolds American, Inc. Rite Aid Corp. † 70 Rocky Mountain Chocolate Factory, Inc. Safeway, Inc. 50 Sanderson Farms, Inc. Sara Lee Corp. SIRVA, Inc. (a) † — Smithfield Foods, Inc. † SUPERVALU, Inc. Sysco Corp. Tyson Foods, Inc., ClassA USANA Health Sciences, Inc. † Walgreen Co. Wal-Mart Stores, Inc. WD-40 Co. Whole Foods Market, Inc. Energy — 12.7% Alon USA Energy, Inc. Alpha Natural Resources, Inc. † Anadarko Petroleum Corp. Apache Corp. Approach Resources, Inc. † Arch Coal, Inc. Baker Hughes, Inc. Barnwell Industries, Inc. † Basic Energy Services, Inc. † Berry Petroleum Co., ClassA BioFuel Energy Corp. † Bolt Technology Corp. † BP Prudhoe Bay Royalty Trust BPZ Resources, Inc. † Brigham Exploration Co. † Bristow Group, Inc. † Bronco Drilling Co., Inc. † Cabot Oil & Gas Corp. Cal Dive International, Inc. † Callon Petroleum Co. † Cameron International Corp. † CARBO Ceramics, Inc. Cheniere Energy, Inc. † Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Clean Energy Fuels Corp. † Complete Production Services, Inc. † Comstock Resources, Inc. † Concho Resources, Inc. † ConocoPhillips Consol Energy, Inc. Shares Value Energy (continued) Cross Timbers Royalty Trust $ Crosstex Energy, Inc. CVR Energy, Inc. † Dawson Geophysical Co. † Delek US Holdings, Inc. Delta Petroleum Corp. † Denbury Resources, Inc. † Devon Energy Corp. DHT Holdings, Inc. Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc. † Dril-Quip, Inc. † El Paso Corp. 15 Energy Partners, Ltd. † EOG Resources, Inc. EQT Corp. EXCO Resources, Inc. Exterran Holdings, Inc. † Exxon Mobil Corp. FMC Technologies, Inc. † Forest Oil Corp. † Frontier Oil Corp. General Maritime Corp. Geokinetics, Inc. † GeoMet, Inc. † Georesources, Inc. † Global Industries, Ltd. † Goodrich Petroleum Corp. † Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc., ClassA † Gulfport Energy Corp. † Halliburton Co. Helix Energy Solutions Group, Inc. † Helmerich & Payne, Inc. Hercules Offshore, Inc. † Hess Corp. Hornbeck Offshore Services, Inc. † International Coal Group, Inc. † ION Geophysical Corp. † James River Coal Co. † Key Energy Services, Inc. † Kodiak Oil & Gas Corp. † Marathon Oil Corp. Massey Energy Co. Matrix Service Co. † McDermott International, Inc. † McMoRan Exploration Co. † Murphy Oil Corp. Nabors Industries, Ltd. † National Oilwell Varco, Inc. Newfield Exploration Co. † Newpark Resources, Inc. † NGAS Resources, Inc. † 69 Noble Energy, Inc. Oasis Petroleum, Inc. † Occidental Petroleum Corp. Oceaneering International, Inc. † Oil States International, Inc. † OYO Geospace Corp. † Pacific Ethanol, Inc. † 63 Parker Drilling Co. † Patriot Coal Corp. † Patterson-UTI Energy, Inc. Peabody Energy Corp. Petrohawk Energy Corp. † Petroleum Development Corp. † Petroquest Energy, Inc. † Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Energy (continued) Pioneer Drilling Co. † $ Pioneer Natural Resources Co. Plains Exploration & Production Co. † Pride International, Inc. † Pyramid Oil Co. † QEP Resources, Inc. Quicksilver Resources, Inc. † Range Resources Corp. Rex Energy Corp. † Rosetta Resources, Inc. † Rowan Cos., Inc. † RPC, Inc. SandRidge Energy, Inc. † Schlumberger, Ltd. SM Energy Co. Southern Union Co. Southwestern Energy Co. † Spectra Energy Corp. Sunoco, Inc. Superior Energy Services, Inc. † Syntroleum Corp. † Tesoro Corp. † TGC Industries, Inc. † Tidewater, Inc. Toreador Resources Corp. † Trico Marine Services, Inc. † Ultra Petroleum Corp. † Union Drilling, Inc. † Unit Corp. † USEC, Inc. † Vaalco Energy, Inc. † Valero Energy Corp. Venoco, Inc. † 8 Verenium Corp. † 24 W&T Offshore, Inc. Warren Resources, Inc. † Western Refining, Inc. † Westmoreland Coal Co. † Whiting Petroleum Corp. † Williams Cos., Inc. (The) World Fuel Services Corp. Financials — 16.7% 21st Century Holding Co. Abington Bancorp, Inc. 1 Acadia Realty Trust 19 Advance America Cash Advance Centers, Inc. Affirmative Insurance Holdings, Inc. † Aflac, Inc. Alexandria Real Estate Equities, Inc. Allstate Corp. (The) Alterra Capital Holdings, Ltd. Altisource Portfolio Solutions SA † AMB Property Corp. Amcore Financial, Inc. † 1 American Campus Communities, Inc. American Equity Investment Life Holding Co. American Express Co. American Financial Group, Inc. American International Group, Inc. † American National Insurance Co. Ameriprise Financial, Inc. Anchor Bancorp Wisconsin, Inc. † Annaly Capital Management, Inc. Anworth Mortgage Asset Corp. Shares Value Financials (continued) AON Corp. $ Apartment Investment & Management Co., ClassA Apollo Investment Corp. † Arbor Realty Trust, Inc. † Arch Capital Group, Ltd. † 4 Arlington Asset Investment Corp., ClassA Arthur J. Gallagher & Co. Ashford Hospitality Trust, Inc. Aspen Insurance Holdings, Ltd. Asset Acceptance Capital Corp. † Associated Banc-Corp Associated Estates Realty Corp. Assurant, Inc. Assured Guaranty, Ltd. Astoria Financial Corp. AvalonBay Communities, Inc. Avatar Holdings, Inc. † Axis Capital Holdings, Ltd. 50 Bancorp, Inc. † BancorpSouth, Inc. Bank of America Corp. Bank of Hawaii Corp. Bank of New York Mellon Corp. (The) 80 BankAtlantic Bancorp, Inc., ClassA † 74 BankFinancial Corp. BB&T Corp. Beneficial Mutual Bancorp, Inc. † Berkshire Hathaway, Inc., ClassB † BGC Partners, Inc., ClassA BioMed Realty Trust, Inc. BlackRock, Inc., ClassA Boston Private Financial Holdings, Inc. Boston Properties, Inc. Brandywine Realty Trust BRE Properties, Inc. Brookfield Properties Corp. Brookline Bancorp, Inc. Brown & Brown, Inc. Camden National Corp. Camden Property Trust Capital City Bank Group, Inc. Capital One Financial Corp. CapitalSource, Inc. CapLease, Inc. Capstead Mortgage Corp. Cardinal Financial Corp. Cathay General Bancorp CB Richard Ellis Group, Inc., ClassA † CBL & Associates Properties, Inc. Cedar Shopping Centers, Inc. Charles Schwab Corp. (The) Charter Financial Corp. Chemical Financial Corp. Chimera Investment Corp. Chubb Corp. Cincinnati Financial Corp. CIT Group, Inc. † Citigroup, Inc. † City Bank † City National Corp. CME Group, Inc., ClassA CNA Surety Corp. † CNO Financial Group, Inc. † CoBiz Financial, Inc. Cogdell Spencer, Inc. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Financials (continued) Cohen & Steers, Inc. $ Colonial Properties Trust Columbia Banking System, Inc. Comerica, Inc. Commerce Bancshares, Inc. CommonWealth REIT Community Bank System, Inc. Community Trust Bancorp, Inc. CompuCredit Holdings Corp. † Corporate Office Properties Trust Cousins Properties, Inc. Crawford & Co., ClassB Cullen/Frost Bankers, Inc. CVB Financial Corp. DCT Industrial Trust, Inc. 23 Deerfield Capital Corp. † Delphi Financial Group, Inc., ClassA Developers Diversified Realty Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. Discover Financial Services Donegal Group, Inc., ClassA Douglas Emmett, Inc. Duff & Phelps Corp., ClassA Duke Realty Corp. DuPont Fabros Technology, Inc. E*Trade Financial Corp. † East West Bancorp, Inc. Eaton Vance Corp. Education Realty Trust, Inc. eHealth, Inc. † Encore Capital Group, Inc. † Endurance Specialty Holdings, Ltd. 50 Enterprise Financial Services Corp. Entertainment Properties Trust Equity Residential Essex Property Trust, Inc. Everest Re Group, Ltd. Extra Space Storage, Inc. FBL Financial Group, Inc., ClassA Federal Realty Investment Trust Federated Investors, Inc., ClassB FelCor Lodging Trust, Inc. † Fidelity National Financial, Inc., ClassA Fifth Third Bancorp Financial Institutions, Inc. First Acceptance Corp. † First American Financial Corp. First Bancorp First BanCorp † First Cash Financial Services, Inc. † First Commonwealth Financial Corp. First Community Bancshares, Inc. First Financial Corp. First Horizon National Corp. First Industrial Realty Trust, Inc. † 50 First Marblehead Corp. (The) † First Niagara Financial Group, Inc. First Potomac Realty Trust FirstMerit Corp. Flagstone Reinsurance Holdings SA FNB Corp. Forest City Enterprises, Inc., ClassA † Franklin Resources, Inc. Franklin Street Properties Corp. Frontier Financial Corp. † 88 Fulton Financial Corp. Shares Value Financials (continued) General Growth Properties, Inc. $ Genworth Financial, Inc., ClassA † Getty Realty Corp. Glacier Bancorp, Inc. Gleacher & Co., Inc. † Glimcher Realty Trust Global Indemnity PLC, ClassA † Goldman Sachs Group, Inc. (The) Gramercy Capital Corp. † Green Bankshares, Inc. † Grubb & Ellis Co. † Guaranty Bancorp † Hallmark Financial Services † Hanmi Financial Corp. † Hanover Insurance Group, Inc. (The) Harleysville Group, Inc. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. 50 Heritage Commerce Corp. † Hersha Hospitality Trust, ClassA Highwoods Properties, Inc. Hilltop Holdings, Inc. † Home Bancshares, Inc. Home Properties, Inc. Horace Mann Educators Corp. Hospitality Properties Trust Host Hotels & Resorts, Inc. 44 Howard Hughes Corp. (The) † Hudson City Bancorp, Inc. Huntington Bancshares, Inc. 85 IMPAC Mortgage Holdings, Inc. † Infinity Property & Casualty Corp. Inland Real Estate Corp. Interactive Brokers Group, Inc., ClassA IntercontinentalExchange, Inc. † International Bancshares Corp. International. FCStone, Inc. † Internet Capital Group, Inc. † Intervest Bancshares Corp., ClassA † Invesco, Ltd. Investment Technology Group, Inc. † Investors Bancorp, Inc. † Investors Real Estate Trust iStar Financial, Inc. † Janus Capital Group, Inc. Jefferies Group, Inc. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Kearny Financial Corp. KeyCorp Kilroy Realty Corp. Kimco Realty Corp. Kite Realty Group Trust Knight Capital Group, Inc., ClassA † LaBranche & Co., Inc. † LaSalle Hotel Properties Legg Mason, Inc. Leucadia National Corp. Lexington Realty Trust Liberty Property Trust Lincoln National Corp. Loews Corp. M&T Bank Corp. Macerich Co. (The) Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Financials (continued) Mack-Cali Realty Corp. $ Maiden Holdings, Ltd. Marsh & McLennan Cos., Inc. Marshall & Ilsley Corp. MB Financial, Inc. MBIA, Inc. † Meadowbrook Insurance Group, Inc. Medallion Financial Corp. Medical Properties Trust, Inc. MetLife, Inc. MF Global Holdings, Ltd. † MFA Financial, Inc. MGIC Investment Corp. † Mid-America Apartment Communities, Inc. Montpelier Re Holdings, Ltd. Moody's Corp. Morgan Stanley MPG Office Trust, Inc. † MSCI, Inc., ClassA † Nara Bancorp, Inc. † NASDAQ OMX Group, Inc. (The) † National Interstate Corp. National Penn Bancshares, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. NBT Bancorp, Inc. New York Community Bancorp, Inc. NewAlliance Bancshares, Inc. Newcastle Investment Corp. † 10 North Valley Bancorp † Northern Trust Corp. NorthStar Realty Finance Corp. Northwest Bancshares, Inc. NYSE Euronext Ocwen Financial Corp. † Old National Bancorp Old Republic International Corp. Old Second Bancorp, Inc. Omega Healthcare Investors, Inc. OneBeacon Insurance Group, Ltd., ClassA Oriental Financial Group, Inc. Oritani Financial Corp. Parkway Properties, Inc. PartnerRe, Ltd. People's United Financial, Inc. PHH Corp. † Phoenix Cos., Inc. (The) † Piedmont Office Realty Trust, Inc., ClassA Pinnacle Financial Partners, Inc. † Platinum Underwriters Holdings, Ltd. Plum Creek Timber Co., Inc. PMI Group, Inc. (The) † Popular, Inc. † Post Properties, Inc. Preferred Bank † Primus Guaranty, Ltd. † Principal Financial Group, Inc. PrivateBancorp, Inc., ClassA ProAssurance Corp. † Progressive Corp. (The) ProLogis Protective Life Corp. Provident Financial Services, Inc. Provident New York Bancorp Shares Value Financials (continued) Prudential Financial, Inc. $ Public Storage Pzena Investment Management, Inc., ClassA Radian Group, Inc. RAIT Financial Trust Ramco-Gershenson Properties Trust Raymond James Financial, Inc. Rayonier, Inc. Realty Income Corp. Redwood Trust, Inc. Regency Centers Corp. Regions Financial Corp. Reinsurance Group of America, Inc., ClassA RenaissanceRe Holdings, Ltd. 50 Renasant Corp. Republic Bancorp, Inc., ClassA Resource America, Inc., ClassA Resource Capital Corp. Roma Financial Corp. Sabra Healthcare REIT, Inc. Saul Centers, Inc. SeaBright Holdings, Inc. Seacoast Banking Corp. of Florida † SEI Investments Co. Selective Insurance Group, Inc. Senior Housing Properties Trust Signature Bank † Simmons First National Corp., ClassA Simon Property Group, Inc. SL Green Realty Corp. SLM Corp. † 50 Southwest Bancorp, Inc. Sovran Self Storage, Inc. St. Joe Co. (The) † StanCorp Financial Group, Inc. State Auto Financial Corp. State Street Corp. 50 Sterling Bancorp, ClassN Sterling Bancshares, Inc. Stewart Information Services Corp. Stifel Financial Corp. † Strategic Hotels & Resorts, Inc. † 50 Suffolk Bancorp Sun Bancorp, Inc. † Sun Communities, Inc. Sunstone Hotel Investors, Inc. † SunTrust Banks, Inc. Superior Bancorp † 52 Susquehanna Bancshares, Inc. SVB Financial Group † Synovus Financial Corp. T Rowe Price Group, Inc. Taubman Centers, Inc. Taylor Capital Group, Inc. † TCF Financial Corp. TD Ameritrade Holding Corp. 50 Tejon Ranch Co. † Texas Capital Bancshares, Inc. † TFS Financial Corp. Torchmark Corp. TowneBank TradeStation Group, Inc. † Travelers Cos., Inc. (The) 90 Tree.com, Inc. † Trico Bancshares Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Financials (continued) Trustco Bank Corp. $ U.S. Bancorp UDR, Inc. UMB Financial Corp. Umpqua Holdings Corp. United Community Banks, Inc. † United Community Financial Corp. † United Financial Bancorp, Inc. United Fire & Casualty Co. United Security Bancshares † Unitrin, Inc. Universal Health Realty Income Trust Unum Group Urstadt Biddle Properties, Inc., ClassA U-Store-It Trust Validus Holdings, Ltd. Valley National Bancorp Ventas, Inc. Virginia Commerce Bancorp, Inc. † Virtus Investment Partners, Inc. † Visa, Inc., ClassA Vornado Realty Trust 15 W Holding Co., Inc. † 5 W.R. Berkley Corp. Waddell & Reed Financial, Inc., ClassA Walter Investment Management Corp. Washington Federal, Inc. Washington Real Estate Investment Trust Washington Trust Bancorp, Inc. Waterstone Financial, Inc. † Weingarten Realty Investors Wells Fargo & Co. Westamerica Bancorporation Western Alliance Bancorp † Westfield Financial, Inc. Whitney Holding Corp. Wilmington Trust Corp. Wilshire Bancorp, Inc. Wintrust Financial Corp. 10 WP Stewart & Co., Ltd. † 70 Zions Bancorporation ZipRealty, Inc. † Health Care — 10.8% Abbott Laboratories Acadia Pharmaceuticals, Inc. † Adolor Corp. † Aetna, Inc. Affymetrix, Inc. † Agilent Technologies, Inc. † Air Methods Corp. † Akorn, Inc. † Albany Molecular Research, Inc. † Alere, Inc. † Alexion Pharmaceuticals, Inc. † Align Technology, Inc. † Allergan, Inc. Alliance HealthCare Services, Inc. † Allos Therapeutics, Inc. † Allscripts Healthcare Solutions, Inc. † Alnylam Pharmaceuticals, Inc. † AMAG Pharmaceuticals, Inc. † Amedisys, Inc. † American Caresource Holdings, Inc. † American Medical Systems Holdings, Inc. † AMERIGROUP Corp. † Shares Value Health Care (continued) AmerisourceBergen Corp., ClassA $ Amgen, Inc. † Amicus Therapeutics, Inc. † AMN Healthcare Services, Inc. † Amsurg Corp., ClassA † Amylin Pharmaceuticals, Inc. † Angeion Corp. † Anika Therapeutics, Inc. † Arena Pharmaceuticals, Inc. † ARYx Therapeutics, Inc. † 96 AspenBio Pharma, Inc. † Atherogenics, Inc. (a) † — Baxter International, Inc. Beckman Coulter, Inc. Becton Dickinson and Co. Biodel, Inc. † Biogen Idec, Inc. † BioMarin Pharmaceutical, Inc. † Bio-Rad Laboratories, Inc., ClassA † Boston Scientific Corp. † Bristol-Myers Squibb Co. Brookdale Senior Living, Inc., ClassA † Bruker Corp. † BSD Medical Corp. † C.R. Bard, Inc. Cadence Pharmaceuticals, Inc. † Cambrex Corp. † Capital Senior Living Corp. † Caraco Pharmaceutical Laboratories, Ltd. † Cardinal Health, Inc. CareFusion Corp. † Catalyst Health Solutions, Inc. † Celera Corp. † Celgene Corp. † Cell Therapeutics, Inc. † 27 Celldex Therapeutics, Inc. † Cephalon, Inc. † Cepheid, Inc. † Cerner Corp. † Charles River Laboratories International, Inc. † CIGNA Corp. Cleveland Biolabs, Inc. † 37 Codexis, Inc. † Community Health Systems, Inc. † Computer Programs & Systems, Inc. Conceptus, Inc. † CONMED Corp. † Cooper Cos., Inc. (The) Cornerstone Therapeutics, Inc. † Covance, Inc. † Coventry Health Care, Inc. † Cubist Pharmaceuticals, Inc. † Cyberonics, Inc. † Cynosure, Inc., ClassA † Cytori Therapeutics, Inc. † DaVita, Inc. † Dendreon Corp. † DENTSPLY International, Inc. Dionex Corp. † Dyax Corp. † Edwards Lifesciences Corp. † Eli Lilly & Co. Emdeon, Inc., ClassA † Emergency Medical Services Corp., ClassA † Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Health Care (continued) Emergent Biosolutions, Inc. † $ Emergent Group, Inc. Emeritus Corp. † Endo Pharmaceuticals Holdings, Inc. † eResearchTechnology, Inc. † Exelixis, Inc. † Express Scripts, Inc., ClassA † Five Star Quality Care, Inc. † Forest Laboratories, Inc. † Furiex Pharmaceuticals, Inc. † Genomic Health, Inc. † Gen-Probe, Inc. † 50 Gentiva Health Services, Inc. † Genzyme Corp. † Geron Corp. † Gilead Sciences, Inc. † GTx, Inc. † Halozyme Therapeutics, Inc. † Health Management Associates, Inc., ClassA † Health Net, Inc. † Healthsouth Corp. † Healthspring, Inc. † Henry Schein, Inc. † Hill-Rom Holdings, Inc. Hologic, Inc. † Hospira, Inc. † Human Genome Sciences, Inc. † Humana, Inc. † ICU Medical, Inc. † Idenix Pharmaceuticals, Inc. † Illumina, Inc. † Immucor, Inc. † Incyte Corp., Ltd. † Infinity Pharmaceuticals, Inc. † Integra LifeSciences Holdings Corp. † InterMune, Inc. † Intuitive Surgical, Inc. † IRIS International, Inc. † Isis Pharmaceuticals, Inc. † Jazz Pharmaceuticals, Inc. † Johnson & Johnson Kendle International, Inc. † Keryx Biopharmaceuticals, Inc. † Kinetic Concepts, Inc. † KV Pharmaceutical Co., ClassA † Laboratory Corp. of America Holdings † LCA-Vision, Inc. † LHC Group, Inc. † Life Technologies Corp. † LifePoint Hospitals, Inc. † 16 Ligand Pharmaceuticals, Inc., ClassB † Lincare Holdings, Inc. Magellan Health Services, Inc. † MAKO Surgical Corp. † MannKind Corp. † 50 Marina Biotech, Inc. † 36 Masimo Corp. Maxygen, Inc. McKesson Corp. MedAssets, Inc. † Medco Health Solutions, Inc. † Medicis Pharmaceutical Corp., ClassA Mednax, Inc. † Medtronic, Inc. Merck & Co., Inc. Merge Healthcare, Inc. † Shares Value Health Care (continued) Mettler-Toledo International, Inc. † $ Molina Healthcare, Inc. † Momenta Pharmaceuticals, Inc. † Mylan, Inc. † Myrexis, Inc. † Myriad Genetics, Inc. † National Healthcare Corp. Nektar Therapeutics † Neurocrine Biosciences, Inc. † Oculus Innovative Sciences, Inc. † Omnicare, Inc. Onyx Pharmaceuticals, Inc. † Optimer Pharmaceuticals, Inc. † Orexigen Therapeutics, Inc. † Owens & Minor, Inc. 50 Palomar Medical Technologies, Inc. † Parexel International Corp. † Patterson Cos., Inc. PDI, Inc. † PDL BioPharma, Inc. PerkinElmer, Inc. Perrigo Co. Pfizer, Inc. Pharmaceutical Product Development, Inc. PharMerica Corp. † Pozen, Inc. † Progenics Pharmaceuticals, Inc. † Providence Service Corp. (The) † PSS World Medical, Inc. † PURE Bioscience, Inc. † Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. † Regeneron Pharmaceuticals, Inc. † ResMed, Inc. † Rigel Pharmaceuticals, Inc. † RTI Biologics, Inc. † RXi Pharmaceuticals Corp. † Salix Pharmaceuticals, Ltd. † Sangamo Biosciences, Inc. † Savient Pharmaceuticals, Inc. † Seattle Genetics, Inc. † Sequenom, Inc. † Simulations Plus, Inc. † Sirona Dental Systems, Inc. † Skilled Healthcare Group, Inc., ClassA † Solta Medical, Inc. † Somaxon Pharmaceuticals, Inc. † St. Jude Medical, Inc. STERIS Corp. Stryker Corp. Sun Healthcare Group, Inc. † Symmetry Medical, Inc. † Synta Pharmaceuticals Corp. † Talecris Biotherapeutics Holdings Corp. † Techne Corp. Teleflex, Inc. Tenet Healthcare Corp. † Thermo Fisher Scientific, Inc. † Thoratec Corp. † TranS1, Inc. † 50 Transcend Services, Inc. † 80 Transcept Pharmaceuticals, Inc. † Triple-S Management Corp., ClassB † United American Healthcare Corp. † UnitedHealth Group, Inc. Universal American Corp. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Health Care (continued) Varian Medical Systems, Inc. † $ VCA Antech, Inc. † Vertex Pharmaceuticals, Inc. † Viropharma, Inc. † Volcano Corp. † Waters Corp. † Watson Pharmaceuticals, Inc. † WellPoint, Inc. Zimmer Holdings, Inc. † Zoll Medical Corp. † Industrials — 11.2% 3M Co. A123 Systems, Inc. † Acacia Research-Acacia Technologies † Actuant Corp., ClassA Acuity Brands, Inc. Aecom Technology Corp. † AeroCentury Corp. † AGCO Corp. † Aircastle, Ltd. AirTran Holdings, Inc. † Alaska Air Group, Inc. † Albany International Corp., ClassA Alexander & Baldwin, Inc. Alliant Techsystems, Inc. Amerco, Inc. † Ameron International Corp. AMETEK, Inc. AMR Corp. † Amrep Corp. † Apogee Enterprises, Inc. Armstrong World Industries, Inc. Ascent Solar Technologies, Inc. † Astec Industries, Inc. † Avery Dennison Corp. Avis Budget Group, Inc. † AZZ, Inc. Babcock & Wilcox Co. † Badger Meter, Inc. Barnes Group, Inc. BE Aerospace, Inc. † Blount International, Inc. † BlueLinx Holdings, Inc. † Boeing Co. (The) Brady Corp., ClassA Brink's Co. (The) Bucyrus International, Inc., ClassA Builders FirstSource, Inc. † Building Materials Holding Corp. (a) † — 4 C&D Technologies, Inc. † 33 Carlisle Cos., Inc. Casella Waste Systems, Inc., ClassA † Caterpillar, Inc. CBIZ, Inc. † CDI Corp. Ceco Environmental Corp. † Celadon Group, Inc. † Cenveo, Inc. † CH Robinson Worldwide, Inc. Cintas Corp. CLARCOR, Inc. Coleman Cable, Inc. † Colfax Corp. † Columbus McKinnon Corp. † Comfort Systems USA, Inc. Commercial Vehicle Group, Inc. † Shares Value Industrials (continued) Competitive Technologies, Inc. † $ Con-way, Inc. Copart, Inc. † Corrections Corp. of America † Covanta Holding Corp. Covenant Transportation Group, Inc., ClassA † Crane Co. CSX Corp. Cummins, Inc. Curtiss-Wright Corp. Danaher Corp. Deere & Co. Delta Air Lines, Inc. † Dolan Co. (The) † Dollar Thrifty Automotive Group, Inc. † Donaldson Co., Inc. Dover Corp. Dun & Bradstreet Corp. DXP Enterprises, Inc. † Dycom Industries, Inc. † Dynamic Materials Corp. Eagle Bulk Shipping, Inc. † Eaton Corp. EMCOR Group, Inc. † Emerson Electric Co. Empire Resources, Inc. Encore Wire Corp. Ener1, Inc. † Energy Recovery, Inc. † EnergySolutions, Inc. EnerNOC, Inc. † 50 Ennis, Inc. EnPro Industries, Inc. † Equifax, Inc. ESCO Technologies, Inc. Excel Maritime Carriers, Ltd., ClassA † Expeditors International of Washington, Inc. Fastenal Co. Federal Signal Corp. FedEx Corp. Flanders Corp. † Flowserve Corp. Fluor Corp. Franklin Electric Co., Inc. FreightCar America, Inc. Frozen Food Express Industries † FTI Consulting, Inc. † Fuel Tech, Inc. † FuelCell Energy, Inc. † Furmanite Corp. † Gardner Denver, Inc. GATX Corp. GenCorp, Inc. † General Cable Corp. † General Dynamics Corp. General Electric Co. Goodrich Corp. Gorman-Rupp Co. (The) Graco, Inc. GrafTech International, Ltd. † Granite Construction, Inc. Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc. † Griffon Corp. † Hardinge, Inc. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Industrials (continued) Harsco Corp. $ Hawaiian Holdings, Inc. † Heidrick & Struggles International, Inc. Hertz Global Holdings, Inc. † Hexcel Corp. † Hill International, Inc. † Hoku Corp. † Honeywell International, Inc. Horizon Lines, Inc., ClassA Hubbell, Inc., ClassB Huntington Ingalls Industries, Inc. † Hurco Cos., Inc. † Huron Consulting Group, Inc. † IDEX Corp. IHS, Inc., ClassA † Illinois Tool Works, Inc. Industrial Services of America, Inc. † Innerworkings, Inc. † Innovaro, Inc. † Innovative Solutions & Support, Inc. † 36 Insperity, Inc. Integrated Electrical Services, Inc. † Interface, Inc., ClassA Interline Brands, Inc. † International Shipholding Corp. Intersections, Inc. Iron Mountain, Inc. ITT Corp. Jacobs Engineering Group, Inc. † JB Hunt Transport Services, Inc. JetBlue Airways Corp. † John Bean Technologies Corp. Joy Global, Inc. Kadant, Inc. † Kansas City Southern † KBR, Inc. Kelly Services, Inc., ClassA † Kennametal, Inc. Kforce, Inc. † Kimball International, Inc., ClassB Kirby Corp. † Knight Transportation, Inc. Knoll, Inc. 10 Kratos Defense & Security Solutions, Inc. † L-3 Communications Holdings, Inc. LaBarge, Inc. † Landstar System, Inc. Layne Christensen Co. † LECG Corp. † 20 Lennox International, Inc. Lincoln Electric Holdings, Inc. Lindsay Corp. LMI Aerospace, Inc. † Lockheed Martin Corp. LSI Industries, Inc. M&F Worldwide Corp. † Manitowoc Co., Inc. (The) Manpower, Inc. Marten Transport, Ltd. Masco Corp. Meritor, Inc. † Metalico, Inc. † Mfri, Inc. † Michael Baker Corp. † Mobile Mini, Inc. † Shares Value Industrials (continued) MSC Industrial Direct Co., ClassA $ Mueller Water Products, Inc., ClassA NACCO Industries, Inc., ClassA Navigant Consulting, Inc. † Navistar International Corp. † NCI Building Systems, Inc. † Nordson Corp. Norfolk Southern Corp. Northrop Grumman Corp. On Assignment, Inc. † Orion Energy Systems, Inc. † Oshkosh Corp. † Owens Corning † PACCAR, Inc. Pacer International, Inc. † Pall Corp. Parker Hannifin Corp. Pentair, Inc. Pike Electric Corp. † Pitney Bowes, Inc. Polypore International, Inc. † PowerSecure International, Inc. † Precision Castparts Corp. Quanex Building Products Corp. Quanta Services, Inc. † Raven Industries, Inc. Raytheon Co. Regal-Beloit Corp. Republic Airways Holdings, Inc. † Republic Services, Inc., ClassA Resources Connection, Inc. Robbins & Myers, Inc. Robert Half International, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Rollins, Inc. Roper Industries, Inc. RR Donnelley & Sons Co. RSC Holdings, Inc. † 75 Rush Enterprises, Inc., ClassA † Ryder System, Inc. Saia, Inc. † School Specialty, Inc. † SFN Group, Inc. † Shaw Group, Inc. (The) † SIFCO Industries, Inc. 50 Simpson Manufacturing Co., Inc. Skywest, Inc. Southwest Airlines Co. Spirit Aerosystems Holdings, Inc., ClassA † SPX Corp. Standard Register Co. (The) 50 Standex International Corp. Steelcase, Inc., ClassA Stericycle, Inc. † Sun Hydraulics Corp. SYKES Enterprises, Inc. † Sypris Solutions, Inc. † TAL International Group, Inc. Taser International, Inc. † Team, Inc. † Tecumseh Products Co., ClassA † Tennant Co. Terex Corp. † Tetra Tech, Inc. † Textainer Group Holdings, Ltd. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Industrials (continued) Textron, Inc. $ Thomas & Betts Corp. † Timken Co. Titan International, Inc. Toro Co. (The) Towers Watson & Co., ClassA TRC Cos., Inc. † Tredegar Corp. Trex Co., Inc. † Trimas Corp. † Trinity Industries, Inc. TrueBlue, Inc. † Tutor Perini Corp. Twin Disc, Inc. Ultralife Corp. † Unifirst Corp. Union Pacific Corp. United Continental Holdings, Inc. † United Parcel Service, Inc., ClassB United Rentals, Inc. † United Technologies Corp. URS Corp. † US Airways Group, Inc. † US Ecology, Inc. US Home Systems, Inc. † USG Corp. † UTi Worldwide, Inc. Valence Technology, Inc. † Verisk Analytics, Inc., ClassA † Viad Corp. Vicor Corp. Volt Information Sciences, Inc. † 50 Wabash National Corp. † WABCO Holdings, Inc. † Wabtec Corp. Waste Connections, Inc. Waste Management, Inc. Watts Water Technologies, Inc., ClassA Werner Enterprises, Inc. Woodward Governor Co. WW Grainger, Inc. Information Technology — 17.7% Accelrys, Inc. † Acme Packet, Inc. † Activision Blizzard, Inc. Acxiom Corp. † ADDvantage Technologies Group, Inc. † Adobe Systems, Inc. † ADPT Corp. † ADTRAN, Inc. Advanced Analogic Technologies, Inc. † Advanced Energy Industries, Inc. † Advanced Micro Devices, Inc. † Aehr Test Systems † Agilysys, Inc. † Akamai Technologies, Inc. † Alliance Data Systems Corp. † Altera Corp. Amkor Technology, Inc. † Amphenol Corp., ClassA Anadigics, Inc. † Analog Devices, Inc. Anaren, Inc. † Answers Corp. † ANSYS, Inc. † AOL, Inc. † Shares Value Information Technology (continued) Apple, Inc. † $ Applied Materials, Inc. Applied Micro Circuits Corp. † Ariba, Inc. † Arris Group, Inc. † Arrow Electronics, Inc. † Aruba Networks, Inc. † Aspen Technology, Inc. † Astea International, Inc. † Atheros Communications, Inc. † Atmel Corp. † ATMI, Inc. † Autodesk, Inc. † Automatic Data Processing, Inc. Aviat Networks, Inc. † Avnet, Inc. † Axcelis Technologies, Inc. † 22 BearingPoint, Inc. (a) † — Bel Fuse, Inc., ClassB Benchmark Electronics, Inc. † BigBand Networks, Inc. † Bitstream, Inc., ClassA † Black Box Corp. Blackbaud, Inc. BMC Software, Inc. † Brightpoint, Inc. † Broadcom Corp., ClassA Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. † Brooks Automation, Inc. † BTU International, Inc. † CA, Inc. Cabot Microelectronics Corp. † Cadence Design Systems, Inc. † Calix, Inc. † Callidus Software, Inc. † Cascade Microtech, Inc. † Ciber, Inc. † Ciena Corp. † Cinedigm Digital Cinema Corp., ClassA † Cirrus Logic, Inc. † Cisco Systems, Inc. Citrix Systems, Inc. † Cognex Corp. Cognizant Technology Solutions Corp., ClassA † Coherent, Inc. † Computer Sciences Corp. Compuware Corp. † comScore, Inc. † Comtech Telecommunications Corp. Constant Contact, Inc. † Convergys Corp. † CoreLogic, Inc. Corning, Inc. Cray, Inc. † Cree, Inc. † CSG Systems International, Inc. † CTS Corp. Cypress Semiconductor Corp. † Daktronics, Inc. Datalink Corp. † DealerTrack Holdings, Inc. † Dell, Inc. † Deltek, Inc. † Dice Holdings, Inc. † Diebold, Inc. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) Digital Ally, Inc. † $ Digital River, Inc. † Diodes, Inc. † Ditech Networks, Inc. † Document Security Systems, Inc. † Dolby Laboratories, Inc., ClassA † DST Systems, Inc. Earthlink, Inc. eBay, Inc. † Ebix, Inc. † Echelon Corp. † Electro Scientific Industries, Inc. † Electronic Arts, Inc. † Electronics for Imaging, Inc. † EMC Corp. † Emcore Corp. † EMS Technologies, Inc. † Emulex Corp. † EndWave Corp. † Entegris, Inc. † 16 Entorian Technologies, Inc. † 66 Epicor Software Corp. † EPIQ Systems, Inc. 38 Evergreen Solar, Inc. † 51 Exar Corp. † Extreme Networks † F5 Networks, Inc. † Factset Research Systems, Inc. Fairchild Semiconductor International, Inc., ClassA † FalconStor Software, Inc. † FARO Technologies, Inc. † Fidelity National Information Services, Inc. First Solar, Inc. † Fiserv, Inc. † FLIR Systems, Inc. Formfactor, Inc. † Forrester Research, Inc. Gartner, Inc. † Genpact, Ltd. † 12 GigOptix, Inc. † 31 Global Cash Access Holdings, Inc. † Global Payments, Inc. Globecomm Systems, Inc. † Glu Mobile, Inc. † Google, Inc., ClassA † GSI Commerce, Inc. † GT Solar International, Inc. † Guidance Software, Inc. † Harmonic, Inc. † Harris Corp. Hewlett-Packard Co. Hittite Microwave Corp. † Hutchinson Technology, Inc. † Hypercom Corp. † IAC/InterActive Corp. † ID Systems, Inc. † Idearc, Inc. (a) † — iGO, Inc. † 50 Ikanos Communications, Inc. † 57 Imergent, Inc. Infinera Corp. † Informatica Corp. † Infosonics Corp. † 92 Infospace, Inc. † Ingram Micro, Inc., ClassA † Shares Value Information Technology (continued) Insight Enterprises, Inc. † $ Integrated Device Technology, Inc. † Integrated Silicon Solution, Inc. † Intel Corp. Interactive Intelligence, Inc. † InterDigital, Inc. Intermec, Inc. † Internap Network Services Corp. † International Business Machines Corp. International Rectifier Corp. † 82 Internet Media Services, Inc. (a) † — Interphase Corp. † Intersil Corp., ClassA Intuit, Inc. † INX, Inc. † IPG Photonics Corp. † Itron, Inc. † Ixia † IXYS Corp. † j2 Global Communications, Inc. † Jabil Circuit, Inc. Jack Henry & Associates, Inc. JDA Software Group, Inc. † JDS Uniphase Corp. † Juniper Networks, Inc. † Kemet Corp. † KEY Tronic Corp. † Keynote Systems, Inc. KLA-Tencor Corp. Knot, Inc. (The) † Kulicke & Soffa Industries, Inc. † L-1 Identity Solutions, Inc., Class1 † Lam Research Corp. † Lattice Semiconductor Corp. † Lawson Software, Inc. † LeCroy Corp. † Lender Processing Services, Inc. Lexmark International, Inc., ClassA † Limelight Networks, Inc. † Linear Technology Corp. Littelfuse, Inc. 10 LiveWire Mobile, Inc. 30 Local.com Corp. † LoJack Corp. † LoopNet, Inc. † Loral Space & Communications, Inc. † LRAD Corp. † LSI Corp. † 50 Magma Design Automation, Inc. † MakeMusic, Inc. † Marchex, Inc., ClassB Market Leader, Inc. † Marvell Technology Group, Ltd. † Mastercard, Inc., ClassA Mattson Technology, Inc. † Maxim Integrated Products, Inc. Measurement Specialties, Inc. † MEMC Electronic Materials, Inc. † Mentor Graphics Corp. † Mercury Computer Systems, Inc. † Methode Electronics, Inc. Micrel, Inc. Microchip Technology, Inc. Micron Technology, Inc. † Micronetics, Inc. † MICROS Systems, Inc. † Microsemi Corp. † Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) Microsoft Corp. $ MIPS Technologies, Inc., ClassA † Molex, Inc. MoneyGram International, Inc. † Monolithic Power Systems, Inc. † Monster Worldwide, Inc. † MoSys, Inc. † Motorola Mobility Holdings, Inc. † Motorola Solutions, Inc. † 4 Move, Inc. † 10 Multi-Fineline Electronix, Inc. † Nanometrics, Inc. † NAPCO Security Technologies, Inc. † National Instruments Corp. National Semiconductor Corp. NaviSite, Inc. † NCR Corp. † NetApp, Inc. † Netlist, Inc. † Netlogic Microsystems, Inc. † Netscout Systems, Inc. † NetSuite, Inc. † Network Equipment Technologies, Inc. † NeuStar, Inc., ClassA † Newport Corp. † NIC, Inc. 50 Novatel Wireless, Inc. † Novell, Inc. † Novellus Systems, Inc. † Nuance Communications, Inc. † NVE Corp. † NVIDIA Corp. † Omnivision Technologies, Inc. † ON Semiconductor Corp. † Online Resources Corp. † Openwave Systems, Inc. † Opnet Technologies, Inc. 50 Opnext, Inc. † Oracle Corp. OSI Systems, Inc. † 33 Overland Storage, Inc. † 74 PAR Technology Corp. † Parametric Technology Corp. † Park Electrochemical Corp. Parkervision, Inc. † Paychex, Inc. PC Mall, Inc. † Pegasystems, Inc. Pericom Semiconductor Corp. † 8 Pfsweb, Inc. † 40 33 Pixelworks, Inc. † Planar Systems, Inc. † Plantronics, Inc. Plexus Corp. † PLX Technology, Inc. † PMC - Sierra, Inc. † Polycom, Inc. † Power Integrations, Inc. Power-One, Inc. † Powerwave Technologies, Inc. † PRGX Global, Inc. † QAD, Inc., ClassA † 40 QAD, Inc., ClassB † QLogic Corp. † QUALCOMM, Inc. Quest Software, Inc. † Rackspace Hosting, Inc. † Shares Value Information Technology (continued) Radiant Systems, Inc. † $ Rambus, Inc. † RealNetworks, Inc. † Red Hat, Inc. † Relm Wireless Corp. † Renaissance Learning, Inc. RF Micro Devices, Inc. † RightNow Technologies, Inc. † Riverbed Technology, Inc. † Rosetta Stone, Inc. † Rovi Corp. † Rudolph Technologies, Inc. † S1 Corp. † SAIC, Inc. † Salesforce.com, Inc. † SanDisk Corp. † Sanmina-SCI Corp. † Sapient Corp. † SAVVIS, Inc. † Scansource, Inc. † Semtech Corp. † ShoreTel, Inc. † Silicon Image, Inc. † Silicon Laboratories, Inc. † Skyworks Solutions, Inc. † SMART Modular Technologies WWH, Inc. † Smith Micro Software, Inc. † SolarWinds, Inc. † Solera Holdings, Inc. Sonus Networks, Inc. † Sourcefire, Inc. † Spire Corp. † STEC, Inc. † SuccessFactors, Inc. † SunPower Corp., ClassA † Sycamore Networks, Inc. Symantec Corp. † Symmetricom, Inc. † SYNNEX Corp. † Synopsys, Inc. † Syntel, Inc. Take-Two Interactive Software, Inc. † Tech Data Corp. † TechTarget, Inc. † Tekelec † Tellabs, Inc. Teradata Corp. † Teradyne, Inc. † Terremark Worldwide, Inc. † Tessco Technologies, Inc. Tessera Technologies, Inc. † Texas Instruments, Inc. THQ, Inc. † TIBCO Software, Inc. † TiVo, Inc. † TNS, Inc. † Total System Services, Inc. Travelzoo, Inc. † Trident Microsystems, Inc. † Trimble Navigation, Ltd. † Trio-Tech International † TriQuint Semiconductor, Inc. † TTM Technologies, Inc. † Tyler Technologies, Inc. † Ultimate Software Group, Inc. † Unisys Corp. † Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) United Online, Inc. $ Universal Display Corp. † UTStarcom, Inc. † ValueClick, Inc. † Varian Semiconductor Equipment Associates, Inc. † VASCO Data Security International, Inc. † VeriFone Systems, Inc. † VeriSign, Inc. 55 Viasystems Group, Inc. † Vicon Industries, Inc. † Virtusa Corp. † Vishay Intertechnology, Inc. † Vishay Precision Group, Inc. † VMware, Inc., ClassA † Volterra Semiconductor Corp. † Web.com Group, Inc. † WebMD Health Corp., ClassA † WebMediaBrands, Inc. † Western Digital Corp. † Western Union Co. (The) Wireless Ronin Technologies, Inc. † WPCS International, Inc. † Xerox Corp. Xilinx, Inc. X-Rite, Inc. † Yahoo!, Inc. † Zebra Technologies Corp., ClassA † Zygo Corp. † Materials — 4.3% 81 A Schulman, Inc. Air Products & Chemicals, Inc. Airgas, Inc. AK Steel Holding Corp. Albemarle Corp. Alcoa, Inc. Allegheny Technologies, Inc. Allied Nevada Gold Corp. † AM Castle & Co. † American Vanguard Corp. Aptargroup, Inc. 50 Arch Chemicals, Inc. Ashland, Inc. Balchem Corp. Ball Corp. Bemis Co., Inc. Buckeye Technologies, Inc. Cabot Corp. Carpenter Technology Corp. Celanese Corp., SerA, ClassA Century Aluminum Co. † CF Industries Holdings, Inc. 4 Chemtura Corp. † 69 Cliffs Natural Resources, Inc. Coeur d'Alene Mines Corp. † Commercial Metals Co. Compass Minerals International, Inc. Core Molding Technologies, Inc. † Crown Holdings, Inc. † Cytec Industries, Inc. Dow Chemical Co. (The) Eastman Chemical Co. Ecolab, Inc. EI du Pont de Nemours & Co. Ferro Corp. † Shares Value Materials (continued) Flotek Industries, Inc. † $ FMC Corp. Freeport-McMoRan Copper & Gold, Inc. Friedman Industries Globe Specialty Metals, Inc. Graphic Packaging Holding Co. † Headwaters, Inc. † Hecla Mining Co. † Horsehead Holding Corp. † Huntsman Corp. International Flavors & Fragrances, Inc. International Paper Co. Intrepid Potash, Inc. † Kronos Worldwide, Inc. Louisiana-Pacific Corp. † Lubrizol Corp. MeadWestvaco Corp. Monsanto Co. Mosaic Co. (The) Myers Industries, Inc. Nalco Holding Co. NewMarket Corp. Newmont Mining Corp. NL Industries, Inc. Nucor Corp. Olin Corp. Owens-Illinois, Inc. † Packaging Corp. of America PolyOne Corp. PPG Industries, Inc. Praxair, Inc. Reliance Steel & Aluminum Co. Rock-Tenn Co., ClassA RPM International, Inc. Scotts Miracle-Gro Co. (The), ClassA Sealed Air Corp. Senomyx, Inc. † Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Solutia, Inc. † Sonoco Products Co. Southern Copper Corp. Spartech Corp. † Steel Dynamics, Inc. Stillwater Mining Co. † Temple-Inland, Inc. Texas Industries, Inc. Titanium Metals Corp. † UFP Technologies, Inc. † 50 United States Lime & Minerals, Inc. † United States Steel Corp. US Energy Corp. † US Gold Corp. † Valhi, Inc. Valspar Corp. Verso Paper Corp. † Vista Gold Corp. † Vulcan Materials Co. Walter Energy, Inc. Wausau Paper Corp. Westlake Chemical Corp. Weyerhaeuser Co. WR Grace & Co. † 50 Zep, Inc. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Telecommunication Services — 2.8% Alaska Communications Systems Group, Inc. $ American Tower Corp., ClassA † AT&T, Inc. Atlantic Telegraph-Network, Inc. CenturyLink, Inc. Cincinnati Bell, Inc. † Clearwire Corp., ClassA † Cogent Communications Group, Inc. † Crown Castle International Corp. † 10 FiberTower Corp. † 20 Frontier Communications Corp. General Communication, Inc., ClassA † Global Crossing, Ltd. † Globalstar, Inc. † 16 IDT Corp., ClassB Leap Wireless International, Inc. † Level 3 Communications, Inc. † MetroPCS Communications, Inc. † Neutral Tandem, Inc. † NII Holdings, Inc. † PAETEC Holding Corp. † Qwest Communications International, Inc. SBA Communications Corp., ClassA † Sprint Nextel Corp. † SureWest Communications Telephone & Data Systems, Inc. TerreStar Corp. † 46 tw telecom, Inc., ClassA † USA Mobility, Inc. Verizon Communications, Inc. Vonage Holdings Corp. † Windstream Corp. Utilities — 3.4% AES Corp. (The) † AGL Resources, Inc. Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Calpine Corp. † CenterPoint Energy, Inc. Central Vermont Public Service Corp. Cleco Corp. CMS Energy Corp. Consolidated Edison, Inc. Constellation Energy Group, Inc. Dominion Resources, Inc. DPL, Inc. DTE Energy Co. Duke Energy Corp. Dynegy, Inc., ClassA † Edison International Energen Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. GenOn Energy, Inc. † Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. Shares Value Utilities — 3.4% (continued) MDU Resources Group, Inc. $ National Fuel Gas Co. NextEra Energy, Inc. Nicor, Inc. NiSource, Inc. Northeast Utilities NRG Energy, Inc. † NSTAR NV Energy, Inc. OGE Energy Corp. Oneok, Inc. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. Progress Energy, Inc. Public Service Enterprise Group, Inc. Questar Corp. SCANA Corp. Sempra Energy Southern Co. TECO Energy, Inc. UGI Corp. Vectren Corp. Westar Energy, Inc. WGL Holdings, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stock (Cost $99,980,718) WARRANTS — 0.0% American International Group, Inc., Expires01/21† 6 Krispy Kreme Doughnuts, Inc., Expires03/12 † 1 Raytheon Co., Expires06/11 † Total Warrants (Cost$46,290) PRIVATE COMPANY — 0.0% 82 Internet Media Services, Inc., (a) †(Cost $0) — RIGHTS — 0.0% Empire Resorts, Inc. (a) — Fresenius Kabi Pharmaceuticals Holding, Inc. (a) — Total Rights (Cost $900) — Total Investments — 99.5% (Cost $100,027,908)‡ Other Assets & Liabilities, Net — 0.5% NET ASSETS — 100.0% $ † Non-income producing security. (a) Security fair valued using methods determined in good faith by the Pricing Committee. As of March 31, 2011, the total market value of these securities was $0 representing 0.00% of net assets. Wilshire Mutual Funds, Inc. Wilshire 5000 IndexSM Fund March 31, 2011 Schedule of Investments (Unaudited) PLC — Public Limited Company REIT — Real Estate Investment Trust ‡ At March 31, 2011, the tax basis cost of the Fund's investments was $101,372,982 and the unrealized appreciation and depreciation were $75,681,550 and $(7,638,219), respectively. As of March 31, 2011, all of the Fund’s investments were considered Level 1, except for Atherogenics, Inc., Bearingpoint, Inc., Building Material Holding Corp., California Coastal Communities, Inc., Empire Resorts, Inc., Fresenius Kabi Pharmaceuticals Holding, Inc.,Idearc, Inc., Internet Media Services, Inc., Journal Register Co., Lear Corp., Noble International, Ltd., Orleans Homebuilders, Inc. and SIRVA, Inc., which are Level 3.The value ofAtherogenics, Inc., Bearingpoint, Inc., Building Material Holding Corp., California Coastal Communities, Inc., Empire Resorts, Inc., Fresenius Kabi Pharmaceuticals Holding, Inc.,Idearc, Inc., Internet Media Services, Inc., Journal Register Co., Lear Corp., Noble International, Ltd., Orleans Homebuilders, Inc. and SIRVA, Inc. at March 31, 2011 was zero, and the value has remained zero thoughout the period ended March 31, 2011. The following reconciliation of the investments in which significant unobservable inputs (Level 3) were used in determining value: Investments in Securities Beginning balance as of January 1, 2011 $ Accrued discounts/premiums — Realized gain/(loss) — Change in unrealized appreciation/(depreciation) — Net purchases/sales — Net transfer in and/or out of Level 3 ) Ending balance as of March 31, 2011 $ — For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets and liabilities. The transfer out of Level 3 assets was due to the expiration of BioFuel Energy Corporation rights on February 4, 2011.On the expiration date, the value of the rights was $0. Amounts designated as “—” are either $0, or have been rounded to $0. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual and annual financial statements. WIL-QH-001-0500 Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 127.9% Consumer Discretionary — 14.6% Abercrombie & Fitch Co., ClassA (a) $ Advance Auto Parts, Inc. Amazon.com, Inc. (a) † Apollo Group, Inc., ClassA (a) † Carnival Corp. (a) CBS Corp., ClassB (a) Cheesecake Factory, Inc. (The) † Coach, Inc. (a) Comcast Corp. Special, ClassA (a) Darden Restaurants, Inc. (a) DeVry, Inc. (a) Dick's Sporting Goods, Inc. † Discovery Communications, Inc., ClassA † DISH Network Corp., ClassA † Dollar Tree, Inc. (a) † Family Dollar Stores, Inc. (a) Foot Locker, Inc. Ford Motor Co. (a) † Fortune Brands, Inc. (a) GameStop Corp., ClassA(a) † Gannett Co., Inc. (a) Gap, Inc. (The) (a) General Motors Co. † Genuine Parts Co. H&R Block, Inc. Harman International Industries, Inc. (a) Home Depot, Inc. (The) (a) International Game Technology Interpublic Group of Cos., Inc. (The) Johnson Controls, Inc. (a) Kohl's Corp. Lear Corp. Lennar Corp., ClassA (a) Liberty Global, Inc., ClassA † Lowe's Cos., Inc. (a) Ltd. Brands, Inc. (a) Macy's, Inc. (a) Marriott International, Inc., ClassA Mattel, Inc. (a) McDonald's Corp. (a) MGM Resorts International (a) † Newell Rubbermaid, Inc. (a) News Corp., ClassA (a) NIKE, Inc., ClassB (a) Office Depot, Inc. (a) † Omnicom Group, Inc. (a) O'Reilly Automotive, Inc. † PetSmart, Inc. (a) Polo Ralph Lauren Corp., ClassA priceline.com, Inc. (a) † Ross Stores, Inc. (a) Royal Caribbean Cruises, Ltd. † Saks, Inc. † Scripps Networks Interactive, Inc., ClassA (a) Stanley Black & Decker, Inc. (a) Starbucks Corp. (a) Target Corp. (a) Time Warner, Inc. (a) Viacom, Inc., ClassB (a) Walt Disney Co. (The) (a) Whirlpool Corp. (a) Shares Value Consumer Discretionary (continued) Williams-Sonoma, Inc. $ Wyndham Worldwide Corp. (a) Consumer Staples — 12.7% Altria Group, Inc. (a) Archer-Daniels-Midland Co. Avon Products, Inc. (a) BJ's Wholesale Club, Inc. † Coca-Cola Co. (The) (a) Colgate-Palmolive Co. (a) ConAgra Foods, Inc. (a) Constellation Brands, Inc., ClassA(a) † Costco Wholesale Corp. (a) CVS Caremark Corp. (a) Dr. Pepper Snapple Group, Inc. (a) Estee Lauder Cos., Inc. (The), ClassA General Mills, Inc. (a) Hansen Natural Corp. (a) † Hershey Co. (The) (a) Hormel Foods Corp. (a) JM Smucker Co. (The) (a) Kellogg Co. Kraft Foods, Inc., ClassA (a) Kroger Co. (The) (a) Lorillard, Inc. (a) Molson Coors Brewing Co., ClassB (a) PepsiCo, Inc. (a) Philip Morris International, Inc. (a) Procter & Gamble Co. (The) (a) Reynolds American, Inc. (a) Safeway, Inc. (a) Sara Lee Corp. (a) SUPERVALU, Inc. Tyson Foods, Inc., ClassA (a) Unilever NV, NY Shares (a) Universal Corp. (a) Walgreen Co. (a) Wal-Mart Stores, Inc. (a) Whole Foods Market, Inc. Energy — 16.2% Apache Corp. (a) Baker Hughes, Inc. (a) BP PLC ADR (a) Cameron International Corp. (a) † Chesapeake Energy Corp. (a) Chevron Corp. (a) Cimarex Energy Co. (a) ConocoPhillips (a) Denbury Resources, Inc. † Devon Energy Corp. (a) Ensco PLC ADR (a) EOG Resources, Inc. Exxon Mobil Corp. (a) Forest Oil Corp. (a) † Halliburton Co. (a) Helmerich & Payne, Inc. (a) Hess Corp. (a) Holly Corp. Marathon Oil Corp. (a) McDermott International, Inc. † National Oilwell Varco, Inc. (a) Newfield Exploration Co. (a) † Nexen, Inc. (a) Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Energy (continued) Noble Corp. (a) $ Noble Energy, Inc. Occidental Petroleum Corp. (a) Patterson-UTI Energy, Inc. (a) Peabody Energy Corp. (a) Petroleo Brasileiro SA ADR (a) Pride International, Inc. (a) † Rowan Cos., Inc. (a) † Schlumberger, Ltd. (a) SEACOR Holdings, Inc. SM Energy Co. Southwestern Energy Co. (a) † Transocean, Ltd. (a) † Ultra Petroleum Corp. (a) † Valero Energy Corp. (a) Weatherford International, Ltd. † Whiting Petroleum Corp. (a) † Financials — 19.5% ACE, Ltd. (a) Aegon NV, NY Shares (a) Aflac, Inc. (a) Allstate Corp. (The) (a) American Express Co. (a) Ameriprise Financial, Inc. (a) Assurant, Inc. (a) BancorpSouth, Inc. Bank of America Corp. (a) Bank of New York Mellon Corp. (The) (a) Berkshire Hathaway, Inc., ClassB(a) † Capital One Financial Corp. (a) CB Richard Ellis Group, Inc., ClassA (a) † Charles Schwab Corp. (The) (a) Chubb Corp. (a) Citigroup, Inc. (a) † CME Group, Inc., ClassA CNA Financial Corp. (a) Comerica, Inc. Discover Financial Services (a) E*Trade Financial Corp. † Equity Residential Erie Indemnity Co., ClassA (a) Fifth Third Bancorp (a) Goldman Sachs Group, Inc. (The) (a) Interactive Brokers Group, Inc., ClassA (a) International Bancshares Corp. (a) Invesco, Ltd. (a) Investment Technology Group, Inc. † JPMorgan Chase & Co (a). Legg Mason, Inc. Lincoln National Corp. (a) Loews Corp. (a) M&T Bank Corp. MetLife, Inc. MF Global Holdings, Ltd. (a) † Morgan Stanley (a) NASDAQ OMX Group, Inc. (The) (a) † Platinum Underwriters Holdings, Ltd. (a) PNC Financial Services Group, Inc (a). Principal Financial Group, Inc. (a) Prudential Financial, Inc. (a) Public Storage (a) Regions Financial Corp. (a) Shares Value Financials (continued) Reinsurance Group of America, Inc., ClassA (a) $ RenaissanceRe Holdings, Ltd. (a) SL Green Realty Corp. State Street Corp. (a) SunTrust Banks, Inc. T Rowe Price Group, Inc. TD Ameritrade Holding Corp. (a) TradeStation Group, Inc. (a) † Travelers Cos., Inc. (The) (a) U.S. Bancorp (a) Unum Group (a) Visa, Inc., ClassA (a) Waddell & Reed Financial, Inc., ClassA Wells Fargo & Co. (a) White Mountains Insurance Group, Ltd. XL Group PLC, ClassA (a) Health Care — 15.8% Abbott Laboratories (a) Acorda Therapeutics, Inc. † Aetna, Inc. Alexion Pharmaceuticals, Inc. † Allergan, Inc. (a) Amarin Corp. PLC ADR (a) † AmerisourceBergen Corp., ClassA (a) Amgen, Inc. (a) † Amylin Pharmaceuticals, Inc. (a) † Baxter International, Inc. (a) Becton Dickinson and Co. (a) Biogen Idec, Inc. (a) † Bio-Rad Laboratories, Inc., ClassA † Boston Scientific Corp. (a) † C.R. Bard, Inc. (a) Cardinal Health, Inc. (a) Celgene Corp. † Cephalon, Inc. (a) † Cerner Corp. (a) † CIGNA Corp. (a) Cooper Cos., Inc. (The) Coventry Health Care, Inc. (a) † Covidien PLC (a) DaVita, Inc. (a) † DENTSPLY International, Inc. Eli Lilly & Co. (a) Emdeon, Inc., ClassA † Endo Pharmaceuticals Holdings, Inc. (a) † Forest Laboratories, Inc. (a) † Gilead Sciences, Inc. (a) † HCA Holdings, Inc. † Health Net, Inc. (a) † Hill-Rom Holdings, Inc. (a) Hologic, Inc. (a) † Hospira, Inc. † Humana, Inc. (a) † Johnson & Johnson (a) Kindred Healthcare, Inc. (a) † Kinetic Concepts, Inc. (a) † Laboratory Corp. of America Holdings † McKesson Corp. (a) Medtronic, Inc. (a) Merck & Co., Inc. (a) Omnicare, Inc. Onyx Pharmaceuticals, Inc. † Perrigo Co. (a) Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Health Care (continued) Pfizer, Inc. (a) $ Pharmasset, Inc. † St. Jude Medical, Inc. (a) Stryker Corp. (a) SXC Health Solutions Corp. † Theravance, Inc. † Thermo Fisher Scientific, Inc. (a) † United Therapeutics Corp. † UnitedHealth Group, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) Varian Medical Systems, Inc. (a) † Watson Pharmaceuticals, Inc. (a) † WellCare Health Plans, Inc. (a) † WellPoint, Inc. (a) Industrials — 15.3% 3M Co. (a) AGCO Corp. (a) † BE Aerospace, Inc. (a) † Boeing Co. (The) Carlisle Cos., Inc. (a) Caterpillar, Inc (a). CNH Global NV (a) CSX Corp. (a) Cummins, Inc. (a) Danaher Corp. (a) Deere & Co. (a) Delta Air Lines, Inc. (a) † Deluxe Corp. (a) Donaldson Co., Inc. Dover Corp. (a) Eaton Corp. (a) Emerson Electric Co. (a) Expeditors International of Washington, Inc. (a) FedEx Corp. (a) Fluor Corp. Foster Wheeler AG † Gardner Denver, Inc. (a) General Cable Corp. (a) † General Dynamics Corp (a). General Electric Co. (a) Hertz Global Holdings, Inc. † Honeywell International, Inc. Huntington Ingalls Industries, Inc. † Illinois Tool Works, Inc. (a) ITT Corp. (a) Joy Global, Inc. (a) Kennametal, Inc. (a) L-3 Communications Holdings, Inc. (a) Nordson Corp. Norfolk Southern Corp. (a) Northrop Grumman Corp. (a) Oshkosh Corp. (a) † PACCAR, Inc. (a) Pall Corp. (a) Parker Hannifin Corp. (a) Rockwell Automation, Inc. (a) Ryder System, Inc (a). Snap-On, Inc. (a) Southwest Airlines Co. (a) SPX Corp. Swift Transporation Co., ClassA † Terex Corp. (a) † Shares Value Industrials (continued) Towers Watson & Co., ClassA (a) $ Trinity Industries, Inc. (a) Tyco International, Ltd. Union Pacific Corp. (a) United Parcel Service, Inc., ClassB (a) United Technologies Corp (a). URS Corp. (a) † Werner Enterprises, Inc. (a) WW Grainger, Inc. (a) Information Technology — 22.1% Adobe Systems, Inc. † Akamai Technologies, Inc. † Altera Corp. (a) Analog Devices, Inc. (a) AOL, Inc. † Apple, Inc. (a) † Applied Materials, Inc. (a) Ariba, Inc. † Autodesk, Inc. (a) † Automatic Data Processing, Inc. (a) Avago Technologies, Ltd. (a) AVX Corp. (a) Broadcom Corp., ClassA (a) CA, Inc. (a) Check Point Software Technologies, Ltd. † Cisco Systems, Inc. (a) Cognizant Technology Solutions Corp., ClassA(a) † Computer Sciences Corp. (a) Compuware Corp. (a) † Dell, Inc. (a) † DemandTec, Inc. † DST Systems, Inc. (a) eBay, Inc. (a) † Electronic Arts, Inc. † EMC Corp. (a) † Emulex Corp. (a) † Factset Research Systems, Inc. (a) Google, Inc., ClassA (a) † Hewlett-Packard Co. (a) IAC/InterActive Corp. (a) † Integrated Device Technology, Inc. (a) † Intel Corp. (a) International Business Machines Corp. (a) Intersil Corp., ClassA (a) Jabil Circuit, Inc. (a) JDS Uniphase Corp. † KLA-Tencor Corp. Lexmark International, Inc., ClassA (a) † LSI Corp. (a) † Marvell Technology Group, Ltd. (a) † Micron Technology, Inc. (a) † Microsoft Corp. (a) Molex, Inc. (a) National Instruments Corp. National Semiconductor Corp. (a) NCR Corp. (a) † NeuStar, Inc., ClassA † Novellus Systems, Inc. (a) † Oracle Corp. (a) Pegasystems, Inc. Plantronics, Inc. QLogic Corp. (a) † Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Investments (Unaudited) Shares Value Information Technology (continued) QUALCOMM, Inc. (a) $ SanDisk Corp. (a) † Seagate Technology PLC (a) † SolarWinds, Inc. (a) † STEC, Inc. † Symantec Corp. (a) † Tech Data Corp. (a) † Teradata Corp. (a) † Texas Instruments, Inc. (a) Vishay Intertechnology, Inc. (a) † VistaPrint NV † WebMD Health Corp., ClassA (a) † Western Digital Corp. (a) † Xerox Corp. (a) Materials — 4.3% Air Products & Chemicals, Inc. AK Steel Holding Corp. Alcoa, Inc. (a) Celanese Corp., SeriesA (a) CF Industries Holdings, Inc. (a) Cliffs Natural Resources, Inc. (a) Dow Chemical Co. (The) (a) Ecolab, Inc. EI du Pont de Nemours & Co (a). FMC Corp. Freeport-McMoRan Copper & Gold, Inc. (a) International Paper Co. (a) MeadWestvaco Corp. Newmont Mining Corp. (a) PPG Industries, Inc. (a) Praxair, Inc. (a) Reliance Steel & Aluminum Co. (a) Sensient Technologies Corp. Sherwin-Williams Co. (The) (a) Silver Wheaton Corp. Steel Dynamics, Inc. United States Steel Corp. Walter Energy, Inc. Weyerhaeuser Co. Telecommunication Services — 2.7% American Tower Corp., ClassA(a) † AT&T, Inc. (a) CenturyLink, Inc. (a) MetroPCS Communications, Inc. (a) † NII Holdings, Inc. (a) † Qwest Communications International, Inc. (a) Telephone & Data Systems, Inc. Verizon Communications, Inc. (a) Utilities — 4.7% AES Corp. (The) (a) † American Electric Power Co., Inc. (a) CMS Energy Corp. (a) Consolidated Edison, Inc. (a) DTE Energy Co. Duke Energy Corp. (a) Edison International (a) Exelon Corp. (a) FirstEnergy Corp. (a) Great Plains Energy, Inc. Shares Value Utilities (continued) IDACORP, Inc. (a) $ Integrys Energy Group, Inc. (a) MDU Resources Group, Inc. (a) National Grid PLC ADR NextEra Energy, Inc. Oneok, Inc. Pepco Holdings, Inc. PG&E Corp. (a) Pinnacle West Capital Corp. (a) PNM Resources, Inc. PPL Corp. (a) Progress Energy, Inc. (a) Public Service Enterprise Group, Inc. (a) Southern Co. (a) Xcel Energy, Inc. Total Common Stock (Cost $205,637,477) Total Investments — 127.9% (Cost $205,637,477)‡ Other Assets & Liabilities, Net — (27.9)% ) NET ASSETS — 100.0% $ † Non-income producing security. (a) All or a portion of the shares have been committed as collateral for open short positions ‡ At March 31, 2011, the tax basis cost of the Fund's investments was $205,637,477 and the unrealized appreciation and depreciation were $51,309,148 and $(2,014,181), respectively. ADR — American Depositary Receipt LP — Limited Partnership Investment NY — New York PLC— Public Limited Company As of March 31, 2011, all of the Fund’s investments were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 assets. Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Securities Sold Short (Unaudited) Shares Value COMMON STOCK — (28.2)% Consumer Discretionary — (4.1)% Aeropostale, Inc. † $ Bed Bath & Beyond, Inc. † Cablevision Systems Corp., ClassA Choice Hotels International, Inc. Columbia Sportswear Co. Darden Restaurants, Inc. Dillard's, Inc., ClassA DIRECTV, ClassA † Discovery Communications, Inc., ClassA † Dollar General Corp. † Ford Motor Co. † Hanesbrands, Inc. † J.C. Penney Co., Inc. Lamar Advertising Co., ClassA † Las Vegas Sands Corp. † Life Time Fitness, Inc. † Marriott International, Inc., ClassA MDC Holdings, Inc. Netflix, Inc. † O'Reilly Automotive, Inc. † PF Chang's China Bistro, Inc. Sears Holdings Corp. † Staples, Inc. Starwood Hotels & Resorts Worldwide, Inc. TJX Cos., Inc. Under Armour, Inc., ClassA † VF Corp. Weight Watchers International, Inc. WMS Industries, Inc. † Yum! Brands, Inc. Consumer Staples — (2.0)% Avon Products, Inc. Central European Distribution Corp. † Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Constellation Brands, Inc., ClassA† Energizer Holdings, Inc. † Flowers Foods, Inc. HJ Heinz Co. Hormel Foods Corp. Kimberly-Clark Corp. Kraft Foods, Inc., ClassA Mead Johnson Nutrition Co., ClassA SABMiller PLC ADR TreeHouse Foods, Inc. † Weis Markets, Inc. Energy — (3.2)% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Comstock Resources, Inc. † ConocoPhillips Diamond Offshore Drilling, Inc. Exterran Holdings, Inc. † FMC Technologies, Inc. † Goodrich Petroleum Corp. † Halliburton Co. Shares Value Energy (continued) Helix Energy Solutions Group, Inc. † $ Noble Energy, Inc. Occidental Petroleum Corp. Pioneer Natural Resources Co. Quicksilver Resources, Inc. † Range Resources Corp. W&T Offshore, Inc. Williams Cos., Inc. (The) Financials — (3.4)% Affiliated Managers Group, Inc. † American International Group, Inc. † Arthur J. Gallagher & Co. BB&T Corp. CBOE Holdings, Inc. Digital Realty Trust, Inc. E*Trade Financial Corp. † Eaton Vance Corp. Federated Investors, Inc., ClassB Franklin Resources, Inc. General Growth Properties, Inc. Health Care REIT, Inc. Interactive Brokers Group, Inc., ClassA Mercury General Corp. Northern Trust Corp. Omega Healthcare Investors, Inc. Regency Centers Corp. Taubman Centers, Inc. Travelers Cos., Inc. (The) Visa, Inc., ClassA Vornado Realty Trust Health Care — (3.4)% Acorda Therapeutics, Inc. † Allergan, Inc. Beckman Coulter, Inc. Bio-Reference Labs, Inc. † Bristol-Myers Squibb Co. Brookdale Senior Living, Inc., ClassA † Celgene Corp. † Cerner Corp. † Charles River Laboratories International, Inc. † Community Health Systems, Inc. † DaVita, Inc. † Dendreon Corp. † Eli Lilly & Co. Emdeon, Inc., ClassA † Emergency Medical Services Corp., ClassA † Express Scripts, Inc., ClassA † Forest Laboratories, Inc. † Henry Schein, Inc. † Humana, Inc. † Intuitive Surgical, Inc. † Laboratory Corp. of America Holdings † Life Technologies Corp. † Owens & Minor, Inc. Quest Diagnostics, Inc. Seattle Genetics, Inc. † VCA Antech, Inc. † Vertex Pharmaceuticals, Inc. † Warner Chilcott PLC, ClassA Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Securities Sold Short (Unaudited) Shares Value Industrials — (3.7)% 3M Co. $ Applied Industrial Technologies, Inc. BE Aerospace, Inc. † Boeing Co. (The) Brink's Co. (The) Cintas Corp. Con-way, Inc. Corrections Corp. of America † Covanta Holding Corp. Fastenal Co. GATX Corp. General Dynamics Corp. Goodrich Corp. Harsco Corp. Huntington Ingalls Industries, Inc. † Iron Mountain, Inc. JB Hunt Transport Services, Inc. Kirby Corp. † Landstar System, Inc. Lennox International, Inc. Northrop Grumman Corp. PACCAR, Inc. Pentair, Inc. Pitney Bowes, Inc. Precision Castparts Corp. Roper Industries, Inc. Spirit Aerosystems Holdings, Inc., ClassA † Stericycle, Inc. † USG Corp. † WW Grainger, Inc. Information Technology — (5.1)% ACI Worldwide, Inc. † Alliance Data Systems Corp. † Altera Corp. ANSYS, Inc. † BMC Software, Inc. † Citrix Systems, Inc. † Cognizant Technology Solutions Corp., ClassA † Compuware Corp. † CoreLogic, Inc. Diebold, Inc. Digital River, Inc. † EMC Corp. † Fair Isaac Corp. Fiserv, Inc. † Informatica Corp. † Intuit, Inc. † Itron, Inc. † Motorola Mobility Holdings, Inc. † NetApp, Inc. † Nokia OYJ ADR Novellus Systems, Inc. † NVIDIA Corp. † Rackspace Hosting, Inc. † Rambus, Inc. † Red Hat, Inc. † Salesforce.com, Inc. † Silicon Laboratories, Inc. † Taiwan Semiconductor Manufacturing Co., Ltd. ADR Texas Instruments, Inc. Shares Value Information Technology (continued) VeriSign, Inc. $ VMware, Inc., ClassA † Materials — (1.0)% Commercial Metals Co. Ecolab, Inc. EI du Pont de Nemours & Co. Martin Marietta Materials, Inc. Monsanto Co. Nalco Holding Co. Owens-Illinois, Inc. † Praxair, Inc. Royal Gold, Inc. Valspar Corp. Telecommunication Services — (0.6)% America Movil SAB de CV ADR, SerL Frontier Communications Corp. Qwest Communications International, Inc. SBA Communications Corp., ClassA † Utilities — (1.7)% American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Consolidated Edison, Inc. Hawaiian Electric Industries, Inc. Integrys Energy Group, Inc. NSTAR NV Energy, Inc. Vectren Corp. WGL Holdings, Inc. Wisconsin Energy Corp. Total Common Stock (Proceeds $47,775,902) Total Securities Sold Short — (28.2)% (Proceeds $47,775,902)‡ $ Percentages are based on Net Assets of $199,393,114. † Non-income producing security. ‡ At March 31, 2011, the tax basis proceeds of the Fund's securities sold short were $47,775,902, and the unrealized appreciation and depreciation were $688,998 and $(9,239,117)respectively. ADR — American Depositary Receipt NY — New York PLC— Public Limited Company REIT — Real Estate Investment Trust As of March 31, 2011, all of the Fund’s securities sold short were considered Level 1. For the period ended March 31, 2011, there have been no significant transfers between Level 1 and Level 2 liabilities. Wilshire Mutual Funds, Inc. Wilshire Large Cap Core Plus Fund March 31, 2011 Schedule of Securities Sold Short (Unaudited) Amounts designated as “—” are either $0, or have been rounded to $0. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements. WIL-QH-001-0500 Item 2. Controls and Procedures (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. ­­­SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Wilshire Mutual Funds, Inc. By (Signature and Title) /s/ Jamie B. Ohl Jamie B. Ohl, President Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Jamie B. Ohl Jamie B. Ohl, President Date: May 27, 2011 By (Signature and Title)* /s/ Michael Wauters Michael Wauters, Treasurer Date: May 27, 2011
